Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                          Desc
                                  Main Document    Page 1 of 57


   1   GARRICK A. HOLLANDER – State Bar No. 166316
       ghollander@wghlawyers.com
   2   WINTHROP GOLUBOW HOLLANDER, LLP
       1301 Dove Street, Suite 500
   3   Newport Beach, CA 92660
       Telephone: (949) 720-4100
   4   Facsimile: (949) 720-4111
   5   General Insolvency Counsel for
       Debtor and Debtor-in-Possession
   6
   7
   8                                 UNITED STATES BANKRUPTCY COURT
   9               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
  10
  11   In re:                                                 Case No. 2:20-bk-21041-WB
  12
       VITALITY HEALTH PLAN OF                                Chapter 11 Proceeding
  13   CALIFORNIA, INC.,
       a California corporation,                              DEBTOR’S EMERGENCY MOTION FOR
  14                                                          ORDER AUTHORIZING POST-PETITION
                                                              SECURED LOAN PURSUANT TO 11 U.S.C.
  15                    Debtor and                            § 364(C)(1), (2) AND (3) ON ALL ASSETS;
  16                    Debtor-in-Possession                  MEMORANDUM OF POINTS AND
                                                              AUTHORITIES; DECLARATIONS OF
  17                                                          BRIAN BARRY AND ERIC J. WEISSMAN
                                                              IN SUPPORT HEREOF
  18
                                                              [11 U.S.C. § 364(c) (1), (2), (3); Local
  19
                                                              Bankruptcy Rule 6004-1(b)(1)]
  20
                                                              DATE:           March 18, 2021
  21                                                          TIME:           3:00 p.m.
                                                              PLACE:1         255 E. Temple Street
  22                                                                          Courtroom 1375
                                                                              Los Angeles, CA 90012
  23
  24
  25
  26
  27
       1
  28     The hearing on the Motion will be scheduled to be heard via Zoom. Please check the Court’s calendar just prior to
       the hearing to confirm. http://ecf-ciao.cacb.uscourts.gov/CiaoPosted/.



                                                                               MAINDOCS-#250165-v2-Vitality_DIP_financing
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                                  Main Document    Page 2 of 57


   1           Vitality Health Plan of California, Inc., a California corporation, the debtor and debtor-in-
   2   possession the debtor and debtor-in-possession in the above Chapter 11 proceeding (the
   3   “Debtor”), hereby moves this Court, on an emergency basis (the “Motion”), pursuant to the
   4   provisions of Sections 364(b), 364(c), 503(b), and 507(b) of the Bankruptcy Code, and Rule 9006
   5   of the Federal Rules of Bankruptcy Procedure, and Local Bankruptcy Rule 9075-1, for an Order in
   6   a form substantially similar to the one attached as Exhibit 1 to the Declaration of Brian Barry
   7   filed concurrently herewith, granting the following relief:1
   8           1.      Authorizing, on an interim basis pending final hearing on notice to creditors, the
   9                   Debtor to enter immediately into a loan agreement attached as Exhibit 2 to the
  10                   Barry Declaration and borrow up to $1,250,000 (“Loan Amount”) from Atrio HP,
  11                   Inc., or its designee (the “Lender”), pursuant to the terms and conditions as set forth
  12                   herein;
  13           2.      Allowing the Lender an administrative expense claim with priority over any or all
  14                   administrative expenses of the kind specified in §503(b) or §507(b) pursuant to
  15                   11 U.S.C. § 364(c)(1), to the extent of the funds advanced post-petition by the
  16                   Lender to the Debtor;
  17           3.      Authorizing the Debtor to grant in favor of the Lender a first priority lien on
  18                   property of the estate that is not otherwise subject to a lien pursuant to 11 U.S.C.
  19                   § 364(c)(2), to the extent of the funds advanced post-petition by the Lender to the
  20                   Debtor;
  21           4.      Authorizing the Debtor to grant in favor of the Lender a junior lien on property of
  22                   the estate that is subject to a lien pursuant to 11 U.S.C. § 364(c)(3), to the extent of
  23                   the funds advanced post-petition by the Lender to the Debtor;
  24           5.      Setting a final hearing on this request for post-petition financing to be held on not
  25                   less than fifteen (15) days’ from the interim hearing on this Motion;
  26
  27   1
         Rule 9075-1(a) and (b) of the Local Bankruptcy Rules for the Central District of California provides for
       hearings on an emergency basis or, alternatively, on notice shorter than would otherwise be required under
  28
       the Local Bankruptcy Rules.


                                                           -2-
                                                                         MAINDOCS-#250165-v2-Vitality_DIP_financing
Case 2:20-bk-21041-WB        Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                              Main Document    Page 3 of 57


   1          6.      Granting the foregoing relief with appropriate findings of the Court establishing that
   2                  the credit was extended in good faith, and that the Lender is entitled to the
   3                  protection afforded by Bankruptcy Code Section 364(e); and
   4          7.      Granting such other and further relief as the Court deems just and proper.
   5          Concurrently with the filing of this motion, the Debtor will serve, via overnight mail, a
   6   copy of the motion on the twenty (20) largest unsecured creditors, all secured creditors, and the
   7   Office of the United States Trustee. The Debtor will serve, via overnight mail, facsimile
   8   transmission, e-mail, or telephone, notice of the date and time of the hearing on this motion.
   9          This motion is made and based the Memorandum of Points and Authorities attached hereto,
  10   the Declarations of Barry Declaration (the “Barry Declaration”) and Eric J. Weissman (the
  11   “Weissman Declaration”) appended hereto, and any other such evidence, both oral and
  12   documentary, as the Court may consider prior to or at the hearing on this motion.
  13          WHEREFORE, the Debtor prays that the Court enter an order granting the relief
  14   requested above, and such additional relief as the Court deems just and proper.
  15   DATED: March 16, 2021                         WINTHROP GOLUBOW HOLLANDER, LLP
  16
  17                                                 By:     /s/ Garrick A. Hollander
                                                            Garrick A. Hollander
  18
                                                     General Insolvency Counsel for Debtor and Debtor-
  19                                                 in-Possession

  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                        -3-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                               Main Document    Page 4 of 57


   1                        MEMORANDUM OF POINTS AND AUTHORITIES
   2                                                      I.
   3                                   NEED FOR SHORTENED TIME
   4          The Debtor does not have sufficient cash to meet its ongoing operating expenses, including
   5   the company payroll due on March 19, 2021, which is funded to its payroll company one day
   6   before (i.e., March 2021). The Lender will not fund until the Court enters an order authorizing the
   7   loan. In order to ensure the loan is funded in time to make this payroll, the hearing on the Motion
   8   should be heard no later than March 18, 2021. Consequently, this Motion must be granted as soon
   9   as possible to allow sufficient time for the Debtor to meet its payroll obligation since the proposed
  10   financing will only be made once the court enters an order approving the same.
  11          In addition, unless the Debtor can obtain immediate post-petition financing, the Debtor
  12   will not be able to pay its medical providers, subjecting its members to the denial of medical care,
  13   and resulting in the likely defection of members, and likely demise of its business. If the Debtor’s
  14   business were to close and result in a liquidation of assets, employees’ jobs would be lost and the
  15   ultimate value realized from the Debtor’s business would be substantially less than the going-
  16   concern value of the Debtor’s assets, resulting in creditors receiving a fraction, if any portion, of
  17   their claims.
  18          In the course of the Debtor’s pursuit to find a buyer, the Debtor has successfully negotiated
  19   the terms of debtor in possession financing with one of the prospective buyers, who has agreed to
  20   lend $1,250,000 to the Debtor. This loan will fund the Debtor’s operations through the anticipated
  21   closing of the sale of its business. The Debtor is currently negotiating the terms of its plan of
  22   reorganization that will provide the estate with millions of dollars for the sale of its business,
  23   which the Debtor expects to be filed in less than a month.
  24          The proposed funding will preserve the going concern value and maximize value for
  25   creditors. The Debtor respectfully submits that on the facts of this case, granting this Motion on
  26   shortened time is both necessary and appropriate.
  27
  28


                                                          -4-
                                                                                                            250165
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                                Main Document    Page 5 of 57


   1                                                     II.
   2                                       STATEMENT OF FACTS
   3           A.       Background of Debtor
   4           The Debtor owns and manages a full-service private Medicare Advantage HMO plan for
   5   the benefit of its Medicare-eligible members. The Debtor employs approximately 33 employees
   6   and contractors in its Cerritos headquarters located in Cerritos, California. The Debtor currently
   7   services Medicare-eligible members primarily in Santa Clara County and San Joaquin County,
   8   California.
   9           The Debtor enrolls Medicare-eligible members in its HMO plan, which provides its
  10   members with access to prescription medications, medical care and more. The Debtor contracts
  11   with physicians, hospitals, and other medical providers to provide medical care to the Debtor’s
  12   members. The Center for Medicare and Medicaid Services (“CMS”), on behalf of the Federal
  13   Government, and the State of California, each pay the Debtor a monthly fee (commonly known as
  14   capitation payments) to cover the medical services contracted and paid for by the Debtor.
  15      B.         Events Precipitating the Filing of the Chapter 11
  16           The Debtor’s goal since its inception in 2016 was to enroll and provide a Medicare
  17   Advantage health plan to Medicare-eligible members in its local area (Los Angeles), which is a
  18   very profitable market. However, there are significant barriers to entry into the HMO industry, in
  19   general (e.g., significant capital required for front loaded fixed administrative fees, broker
  20   acquisitions costs, and other start-up costs, obtaining licenses, and securing relationships and
  21   contracts with medical providers), which are even more exacerbated in the Los Angeles County
  22   area. Accordingly, the Debtor decided to first pursue a smaller and easier to penetrate market in
  23   Northern California as soon as it obtained its required licenses to operate its plan. This strategy
  24   allowed the Debtor to secure relationships with medical providers and gain traction in the
  25   industry. The Debtor was wildly successful in the enrollment of new members in Northern
  26   California. In fact, in its first year of operation, the Debtor enrolled approximately 9,900 new
  27   members in Santa Clara and San Joaquin County, which is the largest enrollment for a Medicare
  28   Advantage health plan start-up in the last 30 years.


                                                         -5-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                               Main Document    Page 6 of 57


   1          Unfortunately, however, the market in these two counties were not profitable, in large part,
   2   due to what appears to be CMS’s underfunding of capitation payments to the Debtor based on a
   3   high proportion of health diagnoses in these two counties that were never documented nor
   4   submitted to CMS. CMS pays HMO plans based on their members health risk scores. The
   5   healthier the members, the smaller the payments to the health plan. Prior to enrolling members,
   6   the Debtor expected that a large portion of its members would schedule annual wellness visits with
   7   their physicians, which the Debtor had arranged at no cost for its members. As it turned out,
   8   physicians in the Northern California area are not incentivized by their medical groups to
   9   encourage patients to visit the office to obtain their annual exams, and as a result, a large portion of
  10   the Debtor’s plan members did not take advantage of this free annual wellness visit. It is believed
  11   that many health diagnoses that could have been diagnosed, such as depression, peripheral artery
  12   disease, Nash liver disease, and much more, went unreported to the government. Consequently,
  13   the Debtor’s plan members appeared to have lower-than-average health risk scores, thereby
  14   resulting in less revenues realized by the Debtor. In fact, the Debtor generated only 70% of the
  15   Medicare benchmark. Unfortunately, the members incurred medical expenses in excess of the
  16   capitation payment received by the Debtor, for which the Debtor was responsible. As a result, the
  17   Debtor sustained significant losses.
  18          Based on the historical losses and the resulting cash flow deficit, however, the Debtor has
  19   not been able to pay many of its medical providers and its pharmacy vendor. This has created two
  20   potentially fatal consequences: (i) the Debtor’s failure to pay its medical providers subjects the
  21   Debtor to the risk of potential termination of contracts with critical medical providers; and (ii) the
  22   Debtor’s arguable insolvency subjects the Debtor to losing its state licenses to operate. In order to
  23   stay any termination of a contract and to ensure that its members have access to medical care,
  24   while enabling the Debtor to restructure its debt and obtain additional funding so as to avoid any
  25   argument over insolvency, on December 18, 2020, the Debtor filed a voluntary petition for relief
  26   under Chapter 11 of the Bankruptcy Code. The Debtor’s filing saved employee jobs, preserved the
  27   Debtor’s going concern, maximize value for creditors, and enabled the Debtor’s members to obtain
  28   ongoing medical care.


                                                         -6-
                                                                                                            250165
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                                Main Document    Page 7 of 57


   1       C.        Liquidity Crisis and Anticipated Sale
   2            The Debtor is facing liquidity constraints and does not have the financial wherewithal to
   3   operate its business throughout a prolonged Chapter 11 process. The Debtor has determined that
   4   the best, if not only, way to maximize value for its creditors and protect the health and well-being
   5   of its members is to preserve its going concern through a prompt consummation of a sale of its
   6   business. The Debtor believes that, unless a sale of the business is expeditiously consummated,
   7   the Debtor will not have sufficient funds to pay creditors and survive, resulting in a likely
   8   deterioration, if not complete loss, in the value of the business. Accordingly, a prompt sale is
   9   essential in this case. Fortunately, the Debtor has received interest from several buyers, and has
  10   been negotiating the terms of a sale. In the meantime, the Debtor needs to obtain debtor in
  11   possession financing in order to bridge to a sale.
  12            D.      Secured Debt
  13            Except for MedImpact, one of the Debtor’s vendors, who may hold a secured claim against
  14   the Debtor’s rights to rebates, the Debtor is not aware of any secured claims held or asserted by
  15   creditors.
  16                                                     III.
  17                PROPOSED POST-PETITION DEBTOR-IN-POSSESSION FINANCING
  18            The Lender has agreed to provide financing to the Debtor pursuant to that certain
  19   Debtor-in-Possession Loan and Security Agreement, a true and correct copy of which is
  20   attached as Exhibit 2 to the Barry Declaration and incorporated herein by this reference. The
  21   following is a summary of the terms by which the Lender has agreed to advance funds to the
  22   Debtor, as well as disclosure about the Lender.
  23            A.      Summary of Terms of Loan Proposal
  24            Amount of Loan: Up to $1,250,000.
  25            Interest Rate: Interest shall accrue at the rate of 10% per annum
  26            Maturity Date: Principal and interest is due on the earlier of: (i) August 31, 2021; (ii)
  27            occurrence of an event of default; or (iii) the Effective Date of a plan of reorganization.
  28


                                                            -7-
                                                                                                              250165
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                                Main Document    Page 8 of 57


   1          Authorized Use. The Debtor may use the proceeds from the DIP Financing and cash
   2          collateral as set forth in the cash flow budget (“Budget”) attached as Exhibit 3 to the
   3          Declaration of Eric J. Weissman.
   4          Priority/Security: The loan shall be afforded administrative priority under §364(c)(1).
   5          As additional security, the loan shall be secured against all assets of the estate pursuant
   6          to §364(c) (2) and (3).
   7          B.       Disclosure About the Lender
   8          Chicago Pacific Founders (“CPF”) is an investment advisor that invests and manages $1
   9   billion of private funds focusing exclusively on healthcare services. CFE’s leadership team is
  10   made up of former healthcare Chief Executive Officers and senior executives. In 2019, CPF
  11   invested $25 million in Atrio Health Plans (the Lender). The Lender, which started in 2004, is
  12   a health plan headquartered and operated out of Salem, Oregon. The Lender currently has
  13   21,000 members. In alliance with Lender, CFP currently manages a health plan in Tennessee,
  14   Louisiana, Nevada and Oregon. Neither the Lender, CFP, nor any of their respective officers or
  15   directors hold a claim against or interest in the Debtor or serve on the Debtor’s Board of
  16   Directors.
  17                                                      IV.
  18           THIS COURT IS AUTHORIZED TO ALLOW THE DEBTOR TO ENTER
  19                INTO POST-PETITION SECURED FINANCING ARRANGEMENT
  20          Section 364 of the Bankruptcy Code empowers the Court to authorize the Debtor to incur
  21   debt with priority over certain administrative expenses and secured by lien on property of the
  22   estate. In particular, Bankruptcy Code section 364 provides, in pertinent part:
  23                (c) If the trustee is unable to obtain unsecured credit allowable under section
  24                503(b)(1) of this title as an administrative expense, the court, after notice and
                    a hearing, may authorize the obtaining of credit or the incurring of debt--
  25
                       (1) with priority over any or all administrative expense of the kind
  26                   specified in Section 503(b) or 507(b) of this title;
  27
                       (2) secured by a lien on property of the estate that is not otherwise
  28                   subject to a lien.


                                                           -8-
                                                                                                            250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                               Main Document    Page 9 of 57


   1                  (3) secured by a junior lien on property of the estate that is subject to a
   2                  lien.
              A.      The Loan May be Afforded Priority and Security Pursuant to §364(c)(1), (2)
   3
                      and (3)
   4
              A common test for evaluating requests under section 364(c) is: (1) the debtor cannot obtain
   5
       unsecured administrative credit; (2) the credit is necessary to preserve the assets of the estate; and
   6
       (3) the terms of the credit are fair and reasonable. In re Crouse Group, Inc., 71 B.R. 544, 549
   7
       (Bankr. E.D. Pa. 1987).
   8
                      1.      The Loan Is Necessary to Preserve the Assets of the Estate
   9
              The proposed financing is absolutely critical to the viability of the Debtor’s operations.
  10
       The Debtor is worth more alive than dead. If this financing is not obtained, the Debtor will not be
  11
       able to pay its administrative expenses, which would likely lead to the Debtor not being able to
  12
       keep its medical providers, resulting in the loss of its members. This would prevent the Debtor
  13
       from consummating a sale of its business as a going concern, and in that scenario, the creditors
  14
       would realize significantly less from this bankruptcy proceeding. In contrast, the proposed
  15
       financing will bridge the gap to the closing on the sale of the Debtor’s business. Consequently, the
  16
       financing will preserve the Debtor’s estate and maximize the highest return to the Debtor’s
  17
       creditors.
  18
                      2.      The Debtor Cannot Obtain Unsecured Administrative Credit
  19
              The Debtor has attempted to obtain financing for the Debtor’s business, but has been
  20
       unable to obtain financing on an unsecured basis. and such financing is critical to the viability of
  21
       its operations, the approval of this post-petition financing is necessary to preserve the assets of the
  22
       estate and to pave the way to distributions to creditors. See Weissman Declaration filed
  23
       concurrently herewith.
  24
                      3.      The Terms of the Post-Petition Financing are Fair and Reasonable
  25
              The terms of the post-petition financing are better than any alternative, and are fair and
  26
       reasonable, particularly given the Debtor’s current financial condition. The Debtor cannot obtain
  27
       unsecured financing or any other financing on better terms than those of the DIP Financing. The
  28


                                                         -9-
                                                                                                           250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                              Main Document    Page 10 of 57


   1   interest rate and other terms of the loan are commensurate with the market. See Weissman
   2   Declaration filed concurrently herewith.
   3                  4.      Conclusion
   4          Based on the foregoing, the proposed post-petition financing is clearly in the best interests
   5   of the estate, as it represents an actual necessary cost and expense of preserving the estate, and is in
   6   the best interest of the Debtor’s creditors. Therefore, the Court should approve the loan with the
   7   protection afforded in Section 364(c)(1), (2) and (3).
   8                                                     V.
   9                           THE DIP FINANCING DOES NOT CONTAIN
  10                       PROVISIONS PROSCRIBED BY THE LOCAL RULES
  11          Local Bankruptcy Rule 4001-2(b) provides that a financing motion must provide whether
  12   the proposed form of order and/or loan agreement contains any provision that:
  13          (1) Grants cross-collateralization protection;
              (2) Binds the estate or all parties in interest with respect to the validity,
  14              perfection, or amount of the secured creditor’s prepetition lien or debt or the
                  waiver of claims against the secured creditor;
  15          (3) Waives or limits the estate’s rights under 11 U.S.C. § 506(c);
  16          (4) Grants to the prepetition secured creditor liens on the debtor’s claims and
                  causes of action arising under 11 U.S.C. §§ 544, 545, 547, 548, or 549;
  17          (5) Deems prepetition secured debt to be postpetition debt or that use
                  postpetition loans from a prepetition secured creditor to pay part or all of that
  18              secured creditor’s prepetition debt, other than as provided in 11 U.S.C. §
                  552(b);
  19
              (6) Provides disparate treatment for the professionals retained by a creditors’
  20              committee from that provided for the professionals retained by the debtor
                  with respect to a professional fee carve out; or
  21          (7) Primes any secured lien. If an order is sought to prime a lien, the financing
                  motion must:
  22              (A) Identify the location of any such provision in the proposed form of order,
                       cash collateral stipulation, and/or loan agreement; and
  23
                  (B) Contain specific justification for the priming of the lien.
  24          The DIP Financing prohibits the Debtor from pursuing any rights under Section 506(c). In
  25   addition, the DIP Financing grants a lien against avoidance actions arising under Chapter 5.
  26   Otherwise, the DIP Financing does not contain any of the other provisions set forth in Local
  27   Bankruptcy Rule 4001-2(b).
  28


                                                         -10-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                              Main Document    Page 11 of 57


   1                                                      VI.
   2                         THE LENDER IS ENTITLED TO A GOOD FAITH
   3                       DETERMINATION PURSUANT TO SECTIONS 364(e)
   4           Section 364(e) of the Bankruptcy Code provides that entities that extend credit in good
   5   faith are entitled to certain protections, as follows:
   6           (e) The reversal or modification on appeal of an authorization under this section
               to obtain credit or incur debt, or of a grant under this section of a priority or a
   7           lien, does not affect the validity of any debt so incurred, or any priority or lien
               so granted, to an entity that extended such credit in good faith, whether or not
   8           such entity knew of the pendency of the appeal, unless such authorization and
   9           the incurring of such debt, or the granting of such priority or lien, were stayed
               pending appeal.
  10
       11 U.S.C. § 364(e).
  11
               The purpose of Section 364(e) is to overcome a good faith lender’s reluctance to extend
  12
       financing in a bankruptcy context by permitting reliance on a bankruptcy judge’s authorization. In
  13
       re Cooper Commons, LLC, 430 F.3d 1215, 1219 (9th Cir. 2005) (citing Matter of EDC Holding
  14
       Co., 676 F.2d 945, 947 (7th Cir.1982)).
  15
               “[T]o determine good faith we look to the integrity of an actor’s conduct during the
  16
       proceedings. Misconduct defeating good faith includes fraud, collusion, or an attempt to take
  17
       grossly unfair advantage of others. A creditor fails to act in good faith if it acts for an improper
  18
       purpose. Knowledge of the illegality of a transaction also defeats good faith.” In re Adam’s
  19
       Apple, 829 F.2d 1484, 1489 (9th Cir. 1987) (citations and internal marks of quotation omitted).
  20
       Importantly, Adams Apple establishes that the Court presume the post-bankruptcy creditor’s good
  21
       faith and then inquire to see whether the presumption can be overcome. Id. at 1490-91. See also In
  22
       re Cooper Commons, LLC, 424 F.3d 963, 969 (9th Cir. 2005) (opinion amended and superseded
  23
       by 430 F.3d 1215, 1219 (9th Cir. 2005)).
  24
               Applying the standards set forth in Adams Apple and the question of good faith, this Court
  25
       should find that the Lender is a good faith lender. There is no fraud, collusion, self-dealing nor
  26
       any attempt to take grossly unfair advantage of others. The proposed DIP Financing is not illegal,
  27
       nor is there any improper purpose. The proposed DIP Financing was negotiated at arm’s-length by
  28


                                                          -11-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                     Desc
                              Main Document    Page 12 of 57


   1   the parties, each of which was represented by counsel. Based on the foregoing, the Lender should
   2   be entitled to a good faith finding in accordance with Sections 364(e) of the Bankruptcy Code.
   3                                                      VII
   4        EMERGENCY RELIEF IS AUTHORIZED UNDER THESE CIRCUMSTANCES
   5           Procedural authorization for an emergency hearing on this emergency motion is found in
   6   Rule 90061 of the Federal Rules of Bankruptcy Procedure, and in Local Bankruptcy Rule 9075-1.2
   7   As discussed herein and as set forth in the Barry and Weissman Declarations appended hereto, the
   8   Debtor respectfully submits that, on the facts of this case, emergency relief is both necessary and
   9   appropriate.
  10                                                     VIII.
  11                                               CONCLUSION
  12           Based on the foregoing, the proposed post-petition financing is clearly in the best interest
  13   of the estate, as it represents an actual necessary cost and expense of preserving the estate.
  14   Therefore, the Court should approve the loan pursuant to Section 364(c)(1), (2) and (3).
  15   DATED: March 16, 2021                           WINTHROP GOLUBOW HOLLANDER, LLP
  16
  17                                                   By:     /s/ Garrick A. Hollander
                                                              Garrick A. Hollander
  18
                                                       General Insolvency Counsel for Debtor and Debtor-
  19                                                   in-Possession

  20
  21
  22
  23
  24
  25   1
         Bankruptcy Rule 9006(c) provides, in pertinent part:
       “when an act is required or allowed to be done at or within a specified time by these rules or be a notice
  26   given thereunder or by order of the court, the court for cause shown may in its discretion with or without
       motion or notice order the period reduced.”
  27   2
         Rule 9075-1(a) and (b) of the Local Bankruptcy Rules for the Central District of California provides for
       hearings on an emergency basis or, alternatively, on notice shorter than would otherwise be required under
  28
       the Local Bankruptcy Rules.


                                                          -12-
                                                                                                             250165
Case 2:20-bk-21041-WB        Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                             Main Document    Page 13 of 57


   1                                DECLARATION OF BRIAN BARRY
   2          I, Brian Barry, hereby declare and state as follows:
   3          1.    I am the President and Chief Executive Officer of Vitality Health Plan of California,
   4   Inc., the Debtor and Debtor in Possession herein (“Debtor”). I submit this declaration in support
   5   of the Debtor’s Motion for Order Authorizing Post-Petition Secured Loan Pursuant to 11 U.S.C. §
   6   364(c)(1), (2) and (3) (the “Motion”). The facts stated herein are within my personal knowledge,
   7   and if called upon to testify to such facts, I could and would testify competently thereto.
   8          2.    I believe that hearing and granting the Debtor’s Motion on shortened time, and
   9   entering the order attached hereto as Exhibit 1, are necessary to preserve the going concern value
  10   of the Debtor’s business and assets for the reasons listed below.
  11          3.    The Debtor owns and manages a full-service private Medicare Advantage HMO plan
  12   for the benefit of its Medicare-eligible members. The Debtor employs approximately 33
  13   employees and contractors in its Cerritos headquarters located in Cerritos, California. The Debtor
  14   currently services Medicare-eligible members primarily in Santa Clara County and San Joaquin
  15   County, California.
  16          4.    The Debtor enrolls Medicare-eligible members in its HMO plan, which provides its
  17   members with access to prescription medications, medical care and more. The Debtor contracts
  18   with physicians, hospitals, and other medical providers to provide medical care to the Debtor’s
  19   members. The Center for Medicare and Medicaid Services (“CMS”), on behalf of the Federal
  20   Government, and the State of California, each pay the Debtor a monthly fee (commonly known as
  21   capitation payments) to cover the medical services contracted and paid for by the Debtor.
  22          5.    Currently, the Debtor does not have sufficient cash to meet its ongoing operating
  23   expenses, including the company payroll due on March 19, 2021, which is funded to its payroll
  24   company one day before (i.e., March 18, 2021). The lender will not fund until the Court enters an
  25   order authorizing the loan. In order to ensure that the loan is funded in time to make this payroll,
  26   the hearing on the Motion should be heard no later than March 18, 2021. Consequently, I believe
  27   that the Motion should be granted as soon as possible to allow sufficient time for the Debtor to
  28


                                                        -13-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                   Desc
                              Main Document    Page 14 of 57


   1   meet fulfilling its payroll obligation since the proposed financing will only be made once the court
   2   enters an order approving the same.
   3           6.    In addition, unless the Debtor can obtain immediate post-petition financing, the
   4   Debtor will not be able to pay its medical providers, subjecting its members to the denial of
   5   medical care, and resulting in the likely defection of members, and likely demise of its business.
   6   If the Debtor’s business were to close and result in a liquidation of assets, employees’ jobs would
   7   be lost and the ultimate value realized from the Debtor’s business would be substantially less than
   8   the going concern value of the Debtor’s assets, resulting in creditors receiving a fraction, if any
   9   portion, of their claims. In contrast, the proposed financing will bridge the gap to a closing on the
  10   sale of the Debtor’s business.
  11           7.    In the course of the Debtor’s pursuit to find a buyer, the Debtor has successfully
  12   negotiated the terms of debtor in possession financing with one of the prospective buyers, who has
  13   agreed to lend $1,250,000 to the Debtor. This loan will fund the Debtor’s operations through the
  14   anticipated closing of the sale of its business. The Debtor is currently negotiating the terms of its
  15   plan of reorganization that will provide the estate with millions of dollars for the sale of its
  16   business, which the Debtor expects to be filed in less than a month.
  17           8.    The proposed funding will preserve the going concern value and maximize value for
  18   creditors.
  19           9.    The Debtor’s goal since its inception in 2016 was to enroll and provide a Medicare
  20   Advantage health plan to Medicare-eligible members in its local area (Los Angeles), which is a
  21   very profitable market. However, there are significant barriers to entry into the HMO industry, in
  22   general (e.g., significant capital required for front loaded fixed administrative fees, broker
  23   acquisitions costs, and other start-up costs, obtaining licenses, and securing relationships and
  24   contracts with medical providers), which are even more exacerbated in the Los Angeles County
  25   area. Accordingly, the Debtor decided to first pursue a smaller and easier to penetrate market in
  26   Northern California as soon as it obtained its required licenses to operate its plan. This strategy
  27   allowed the Debtor to secure relationships with medical providers and gain traction in the
  28   industry. The Debtor was wildly successful in the enrollment of new members in Northern


                                                         -14-
                                                                                                          250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                              Main Document    Page 15 of 57


   1   California. In fact, in its first year of operation, the Debtor enrolled approximately 9,900 new
   2   members in Santa Clara and San Joaquin County, which is the largest enrollment for a Medicare
   3   Advantage health plan start-up in the last 30 years.
   4          10.    Unfortunately, however, the markets in these two counties were not profitable, in
   5   large part, due to what appears to be CMS’s underfunding of capitation payments to the Debtor
   6   based on a high proportion of health diagnoses in these two counties that were never documented
   7   nor submitted to CMS. CMS pays HMO plans based on their members health risk scores. The
   8   healthier the members, the smaller the payments to the health plan. Prior to enrolling members, I
   9   expected that a large portion of the Debtor’s members would schedule annual wellness visits with
  10   their physicians, which the Debtor had arranged at no cost for its members. As it turned out,
  11   physicians in the Northern California area are not incentivized by their medical groups to
  12   encourage patients to visit the office to obtain their annual exams, and as a result, a large portion
  13   of the Debtor’s plan members did not take advantage of this free annual wellness visit. I believe
  14   that many health diagnoses that could have been diagnosed, such as depression, peripheral artery
  15   disease, Nash liver disease, and much more, went unreported to the government. Consequently,
  16   the Debtor’s plan members appeared to have lower-than-average health risk scores, thereby
  17   resulting in less revenues realized by the Debtor. In fact, the Debtor generated only 70% of the
  18   Medicare benchmark. Unfortunately, the members incurred medical expenses in excess of the
  19   capitation payment received by the Debtor, for which the Debtor was responsible. As a result, the
  20   Debtor sustained significant losses.
  21          11.    Based on the historical losses and the resulting cash flow deficit, however, the
  22   Debtor has not been able to pay many of its medical providers and its pharmacy vendor. This has
  23   created two potentially fatal consequences: (i) the Debtor’s failure to pay its medical providers
  24   subjects the Debtor to the risk of potential termination of contracts with critical medical providers;
  25   and (ii) the Debtor’s arguable insolvency subjects the Debtor to losing its state licenses to operate.
  26   In order to stay any termination of a contract and to ensure that its members have access to
  27   medical care, while enabling the Debtor to restructure its debt and obtain additional funding so as
  28   to avoid any argument over insolvency, on December 18, 2020, the Debtor filed a voluntary


                                                         -15-
                                                                                                           250165
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                              Main Document    Page 16 of 57


   1   petition for relief under Chapter 11 of the Bankruptcy Code. The Debtor’s filing saved employee
   2   jobs, preserved the Debtor’s going concern, maximized value for creditors, and enabled the
   3   Debtor’s members to obtain ongoing medical care.
   4          12.    The Debtor is facing liquidity constraints and does not have the financial
   5   wherewithal to operate its business throughout a prolonged Chapter 11 process. I have determined
   6   that the best, if not only, way to maximize value for the Debtor’s creditors and protect the health
   7   and well-being of the Debtor’s members is to preserve the Debtor’s going concern through a
   8   prompt consummation of a sale of its business. I believe that, unless a sale of the business is
   9   expeditiously consummated, the Debtor will not have sufficient funds to pay creditors and survive,
  10   resulting in a likely deterioration, if not complete loss, in the value of the business. Accordingly, a
  11   prompt sale is essential. Fortunately, the Debtor has received interest from several buyers, and
  12   has been negotiating the terms of a sale. In the meantime, the Debtor needs to obtain debtor in
  13   possession financing in order to bridge to a sale.
  14          13.    Except for MedImpact, who may hold a secured claim against the Debtor’s rights to
  15   rebates, I am not aware of any secured claims held or asserted by creditors against the Debtor.
  16          14.    The Lender has agreed to provide financing to the Debtor pursuant to that certain
  17   Debtor-in-Possession Loan and Security Agreement, a true and correct copy of which is
  18   attached as Exhibit 2 to this declaration and incorporated herein by this reference.
  19          15.    Chicago Pacific Founders (“CPF”) is an investment advisor that invests and
  20   manages $1 billion of private funds focusing exclusively on healthcare services. CFE’s
  21   leadership team is made up of former healthcare Chief Executive Officers and senior
  22   executives. In 2019, CPF invested $25 million in Atrio Health Plans (the Lender). The Lender,
  23   which started in 2004, is a health plan headquartered and operated out of Salem, Oregon. The
  24   Lender currently has 21,000 members. In alliance with Lender, CFP currently manages a
  25   health plan in Tennessee, Louisiana, Nevada and Oregon. Neither the Lender, CFP, nor any of
  26   their respective officers or directors hold a claim against or interest in the Debtor or serve on
  27   the Debtor’s Board of Directors.
  28


                                                         -16-
                                                                                                           250165
Case 2:20-bk-21041-WB   Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10   Desc
                        Main Document    Page 17 of 57
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                              Main Document    Page 18 of 57


   1                                  DECLARATION OF ERIC J. WEISSMAN
   2          I, Eric J. Weissman, hereby declare and state as follows:
   3          1.     I am the President of Wilshire Pacific Capital Advisors LLC (“Wilshire Pacific”). I
   4   submit this declaration in support of the Debtor’s Motion For Order Authorizing Post-Petition
   5   Secured Loan Pursuant to 11 U.S.C. § 364(c)(1), (2) and (3) (the “Motion”). The facts stated
   6   herein are within my personal knowledge, and if called upon to testify to such facts, I would
   7   testify competently thereto.
   8          2.     On February 3, 2021, the above-captioned bankruptcy court (the “Court”) entered an
   9   order approving the Debtor’s employment of Wilshire Pacific as Debtor’s financial advisor and
  10   investment banker [Docket No. 98].
  11          3.     Wilshire Pacific is a FINRA licensed broker dealer that specializes in the healthcare
  12   industry. Having advised debtors, creditors, secured lenders and prospective bidders in chapter 11
  13   proceedings, Wilshire Pacific’s professionals have significant experience in providing financial
  14   advisory and investment banking services to distressed healthcare companies, including sale
  15   transactions, financings and balance sheet restructurings. I supervise all activities at Wilshire
  16   Pacific.
  17          4.     As financial advisor to the Debtor, I have carefully reviewed the Debtor’s cash flow
  18   budget (the “Budget”), a copy of which attached hereto as Exhibit 3. As is apparent in the
  19   Budget, the proposed financing is critical to the viability of the Debtor’s operations. Accordingly,
  20   I believe that the approval of the proposed post-petition financing is necessary to preserve the
  21   going concern of the Debtor’s business, to facilitate a sale and to maximize value to creditors.
  22          5.     As the Debtor’s investment banker, I have assisted the Debtor in conducting an
  23   exhaustive search for potential lenders and buyers. I have received several proposals for post-
  24   petition financing. All of these proposals required a lien on all of the Debtor’s assets.
  25          6.     Based on my familiarity with financing transactions of distressed companies in
  26   general, and the offers received with respect to this Debtor, I believe the terms of the proposed
  27   post-petition financing (the “Financing”) are reasonable in the context of the market, particularly
  28   in light of the Debtor’s current financial condition.


                                                         -18-
                                                                                                           250165
Case 2:20-bk-21041-WB        Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                             Main Document    Page 19 of 57


   1          7.    To the extent the proposed lender receives a “superpriority” lien in connection with
   2   the Motion, I believe the proposed lender’s interest is being adequately protected.
   3          8.    I, along with the assistance of Debtor’s counsel, was involved in the negotiations of
   4   the proposed financing. There was no fraud, self-dealing, nor any attempt by Atrio HP, Inc. to
   5   take unfair advantage of the Debtor. The proposed Financing was negotiated at arm’s-length by
   6   the parties, each of which was well-represented by counsel.
   7          I declare under penalty of perjury under the laws of the United States of America that the
   8   foregoing is true and correct to the best of my knowledge.
   9          Executed this 16th day of March 2021, at Beverly Hills, California.
  10
  11                                                          Eric J. Weissman
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       -20-
                                                                                                        250165
Case 2:20-bk-21041-WB   Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10   Desc
                        Main Document    Page 20 of 57




                    EXHIBIT 1
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                Main Document    Page 21 of 57


   1   GARRICK A. HOLLANDER – State Bar No. 166316
       ghollander@wghlawyers.com
   2   WINTHROP GOLUBOW HOLLANDER, LLP
       1301 Dove Street, Suite 500
   3   Newport Beach, CA 92660
       Telephone: (949) 720-4100
   4   Facsimile: (949) 720-4111
   5   General Insolvency Counsel for
       Debtor and Debtor-in-Possession
   6
   7
   8                                UNITED STATES BANKRUPTCY COURT
   9               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
  10
  11   In re:                                             Case No. 2:20-bk-21041-WB
  12
       VITALITY HEALTH PLAN OF                            Chapter 11 Proceeding
  13   CALIFORNIA, INC.,
       a California corporation,                          ORDER AUTHORIZING POST-PETITION
  14                                                      SECURED LOAN PURSUANT TO 11 U.S.C.
                                                          § 364(C)(1), (2) AND (3) ON ALL ASSETS
  15                      Debtor and
  16                      Debtor-in-Possession            [11 U.S.C. § 364(c) (1), (2), (3); Local
                                                          Bankruptcy Rule 6004-1(b)(1)]
  17
                                                          DATE:           TBD
  18                                                      TIME:           10:00 a.m.
                                                          PLACE:          255 E. Temple Street
  19
                                                                          Courtroom 1375
  20                                                                      Los Angeles, CA 90012

  21
  22
  23
  24
  25
  26
  27
  28


                                           EXHIBIT 1 - PAGE 1   MAINDOCS-#250280-v2-Vitality_Draft_DIP_Financing_Order
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                 Main Document    Page 22 of 57


   1           This matter comes before the Court on the Motion (the “Motion”) of Vitality Health Plan
   2   of California, Inc., (the “Debtor”), the debtor-in-possession in this chapter 11 case (the
   3   “Bankruptcy Case”), requesting entry of an interim order (this “Interim Order”) and a final order
   4   (the “Final Order”) pursuant to sections 105, 362, and 364 of title 11 of the United States Code (as
   5   amended, the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of the Federal Rules of
   6   Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Rules of this Court (the “Local
   7   Bankruptcy Rules”) (i) authorizing the Debtors to obtain post-petition financing (the “DIP
   8   Facility”) from Atrio HP, Inc., an Oregon corporation (the “Lender”), consisting of a credit
   9   facility in the principal amount of up to $1,250,000 (the “DIP Facility”); (ii) approving the terms
  10   of the DIP Facility, including superpriority claims and liens in favor of the Lender, on an interim
  11   basis; and (iii) setting a final hearing on the Motion.
  12           The terms and conditions of the DIP Facility have been agreed to by and between the
  13   Debtor and the Lender pursuant to the terms of the Debtor-in-Possession Secured Credit
  14   Agreement (the “DIP Financing Agreement”) attached as an Exhibit 2 to the Declaration of Brian
  15   Barry in support of the Motion, and any related agreements or documents that have been or may
  16   be entered into pursuant to the DIP Financing Agreement (the “DIP Financing Agreement together
  17   with all such other documents, the “DIP Documents”).
  18           Based upon the Court’s review of the Motion, the DIP Financing Agreement, the
  19   declarations and other papers filed in support of the Motion, and all matters brought to the Court’s
  20   attention at the interim hearing pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) (the “Interim
  21   Hearing”),
  22           The Court HEREBY FINDS AS FOLLOWS:
  23           A.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b) and
  24   1334, and this matter constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2). Venue is
  25   proper before this Court under 28 U.S.C. §§ 1408 and 1409. The Debtor has operated its business
  26   and managed its property as debtor in possession pursuant to 11 U.S.C. §§ 1107 and 1108. No
  27   request has been made for the appointment of a trustee or examiner in this Bankruptcy Case. No
  28

                                                             -2-
                                            EXHIBIT 1 - PAGE 2   MAINDOCS-#250280-v2-Vitality_Draft_DIP_Financing_Order
       4828-6580-2465.1
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10               Desc
                                Main Document    Page 23 of 57


   1   official committee of unsecured creditors nor any other committee has been appointed pursuant to
   2   section 1102(a) of the Bankruptcy Code.
   3           B.         Notice of the Motion and of the Interim Hearing as provided by the Debtor was
   4   appropriate and adequate in the particular circumstances, and is sufficient for all purposes under
   5   the Bankruptcy Code and the applicable Bankruptcy Rules and Local Rules in respect to the
   6   interim relief requested.
   7           C.         The Lender and the Debtor have negotiated at arms’ length and in good faith
   8   regarding the terms of the DIP Facility, which are fair and reasonable and the best available under
   9   the present circumstances, reflect the Debtor’s exercise of prudent business judgment consistent
  10   with its fiduciary duty, and are supported by reasonably equivalent value and consideration. The
  11   terms of the post-petition financing under the DIP Financing Agreement have been entered into in
  12   good faith by and among the Debtor and the Lender, have been extended in good faith as that term
  13   is used in section 364(e) of the Bankruptcy Code, and are in the best interests of the Debtor, its
  14   estate and creditors.
  15           D.         The Debtor has sought to obtain financing from other sources and has been
  16   unable to obtain credit allowable under sections 503(b)(1), 364(a) and (b) of the Bankruptcy
  17   Code, and no source of credit on terms as favorable as those offered by the Lender are available
  18   to the Debtor at this time. The Debtor is also unable to obtain secured credit allowable under
  19   sections 364(c) or (d) of the Bankruptcy Code without granting the Lender the DIP Liens (defined
  20   below) and the DIP Superpriority Claims (defined below) under the terms and conditions set forth
  21   in this Interim Order and in the DIP Documents.
  22           E.         The Debtor does not have sufficient unencumbered cash or other assets to continue
  23   to operate its business during this Bankruptcy Case. The Budget (defined below) reflects that the
  24   Debtor’s post-petition expenses are expected to exceed available cash and projected receipts. The
  25   Debtor has an immediate need for cash to fund essential expenses. The Debtor will be
  26   immediately and irreparably harmed if it is not granted the authority to obtain post-petition
  27   financing from the Lender in accordance with the terms of the DIP Documents on an interim basis
  28   through the date of the final hearing on the Motion in order to maintain its assets, pay necessary

                                                             -3-
                                            EXHIBIT 1 - PAGE 3                        DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                                 Main Document    Page 24 of 57


   1   expenses, including those of its employees, service providers and other vendors, and other
   2   expenses necessary to maximize the value of its estate, and would likely be required to cease
   3   operations immediately. The access of the Debtor to sufficient working capital and liquidity made
   4   available through the DIP Facility is vital to the preservation and maintenance of the going
   5   concern value of the Debtor and to a successful conclusion to the Bankruptcy Case.
   6           F.         Good cause has been shown for entry of this Order, for the reasons set forth in the
   7   Motion and supporting papers, and as stated on the record at the hearing and herein.
   8           IT IS HEREBY ORDERED that:
   9           1.         Disposition. The Motion is GRANTED on an interim basis on the terms set forth in
  10   this Interim Order. Any objections to the relief sought in the Motion that have not been previously
  11   resolved or withdrawn, and all reservations of rights contained therein, are overruled on the merits,
  12   without prejudice, however, to any such objection or reservation of rights being reasserted in
  13   connection with the hearing on entry of the final order.
  14           2.         Authorization to Incur Post-petition Indebtedness. The Debtor is authorized obtain
  15   post-petition financing from the Lender in accordance with the terms of this Interim Order, the DIP
  16   Documents and the Budget up to the principal amount of $1,250,000 (the “DIP Facility”) pursuant
  17   to sections 364(c) and (d) of the Bankruptcy Code, pending the final hearing scheduled for the date
  18   and time set forth below (the “Final Hearing”).
  19           3.         DIP Documents. Subject to the terms and conditions contained in this Interim
  20   Order, the Debtor is hereby expressly authorized and directed to execute and deliver to the Lender
  21   the DIP Documents, and such additional documents, instruments, and agreements as may be
  22   reasonably required by the Lender to implement the terms, and effectuate the purposes, of this
  23   Interim Order. The terms and conditions of the DIP Documents, are hereby approved and ratified,
  24   and the Debtor is authorized and directed to comply with and perform all of the terms and
  25   conditions contained therein. The failure to reference or discuss any particular provision of the
  26   DIP Documents in this Interim Order shall not affect the validity or enforceability of any such
  27   provision. In the event of a conflict between this Interim Order and the DIP Documents, the terms
  28   and conditions of this Interim Order shall govern.

                                                             -4-
                                            EXHIBIT 1 - PAGE 4                          DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                                Main Document    Page 25 of 57


   1           4.         Conditions Precedent. The obligations of the Lender under the DIP Documents,
   2   including but not limited to the obligation(s) of the Lender to provide any advance of funds, shall
   3   not become effective until the date on which each condition to effectiveness set forth in the DIP
   4   Documents has been satisfied or waived by the Lender. The obligations of the Lender from and
   5   after the date of the Final Hearing are subject to entry of a final order on the Motion in a form
   6   acceptable to the Lender in its sole discretion.
   7           5.         DIP Superpriority Claims. In accordance with sections 364(c)(1) and 507(b) of the
   8   Bankruptcy Code, all obligations of the Debtor under the DIP Documents (the “DIP Obligations”)
   9   shall constitute claims (without the need for the DIP Lender to file a proof of claim or take any
  10   further action) against the Debtor and the Bankruptcy Estate, as applicable (the "Lender
  11   Superpriority Claim"), with priority over any and all other obligations, liabilities, and indebtedness
  12   against the Debtor and the Bankruptcy Estate, as applicable, now existing or hereafter arising, of
  13   any kind whatsoever, including any and all administrative expenses or other claims of the kind
  14   specified in or arising under sections 105, 326, 328, 330, 331, 503(b), 506(c) (following entry of
  15   the Final Order, as that term is defined below), 507, 546(c), 552(b), 726, 1113, or 1114 of the
  16   Bankruptcy Code, whether or not such expenses or claims may become secured by a judgment lien
  17   or other non-consensual lien, levy, or attachment, whether now in existence or hereafter incurred
  18   by the Debtor or the Bankruptcy Estate, as applicable, and shall at all times be senior to the rights
  19   of the Debtor, the Debtor's estate and any successor trustee, estate representative, or any creditor,
  20   in the Bankruptcy Case or any subsequent cases or proceedings under the Bankruptcy Code
  21   (excepting only that portion of any claim held by the Debtor’s counsel arising from and pursuant to
  22   the Order Granting Application of Debtor and Debtor-in-Possession for Authority to Amend
  23   Terms of Employment and Compensation of Winthrop Golubow Hollander, LLP [Docket no. 114]
  24   (the “Carve Out”)). The Lender Superpriority Claim shall have recourse to and be payable from
  25   all prepetition and post-petition assets of the Debtor and/or the Bankruptcy Estate, including, but
  26   not limited to, the Collateral.
  27           6.         DIP Liens. As security for the Debtor’s DIP Obligations arising under or in
  28   connection with the DIP Documents, except for the lien securing the Carve Out, the Lender is

                                                             -5-
                                            EXHIBIT 1 - PAGE 5                         DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                                 Main Document    Page 26 of 57


   1   hereby granted first priority liens and security interests pursuant to section 346(c)(2) (c)(3) and (d)
   2   of the Bankruptcy Code (the “DIP Liens”) on all Collateral set forth in the DIP Financing
   3   Agreement or otherwise provided in the DIP Documents that is not subject to valid, perfected, and
   4   non-avoidable liens as of the Petition Date (the “DIP Collateral”), which shall include but not be
   5   limited to:
   6                 a. All Accounts, Chattel Paper, Contracts, Documents, Equipment, Fixtures, General
   7                      Intangibles, goods, Instruments, Inventory, Intellectual Property, Investment
   8                      Property, Letters of Credit as these terms are defined in the California Commercial
   9                      Code, either owned now by the Debtor or acquired subsequently.
  10                 b. Commercial Tort Claims arising after the Petition Date.
  11                 c. Any and all avoidance, recovery, subordination, or other claims, actions, or
  12                      remedies which the Debtor, the debtor-in-possession, the Bankruptcy Estate, or
  13                      other appropriate parties-in-interest have asserted or may assert under sections 502,
  14                      510, 542, 544, 545 or 547 through 553 of the Bankruptcy Code or under similar or
  15                      related state or federal statute or common law.
  16                 d. All policies of insurance and any and all proceeds thereof.
  17                 e. All money, cash or cash equivalents, except for any Capitation Payment (as defined
  18                      in the DIP Financing Agreement), but only prior to receipt by the Debtor, after
  19                      which and such Capitation Payment shall be Collateral and without limitation of the
  20                      provisions of paragraph 3.1 of the DIP Financing Agreement.
  21                 f. Intellectual Property, as set forth in “a.”, above includes, but is not limited to: all
  22                      trademarks, patents, design patents, copyrights, trade secrets, and licenses to the
  23                      same, and all physical embodiments of the same, including notebooks, and
  24                      descriptions of such intellectual property.
  25                 g. All intellectual property described in the Bankruptcy Schedules file by the
  26                      Borrower.
  27                 h. To the extent not otherwise included, all proceeds and products of the foregoing and
  28                      all accessions to, substitutions and replacements for, and rents and profits of, each

                                                              -6-
                                             EXHIBIT 1 - PAGE 6                           DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                                 Main Document    Page 27 of 57


   1                      of the foregoing.
   2           7.         Budget. Use of funds advanced under the DIP Facility shall be used solely for the
   3   purposes expressly provided in the DIP Documents. The Debtor shall provide the Lender with a
   4   new proposed Budget no less than two (2) weeks prior to the expiration of the Initial Budget or the
   5   operative Budget, as applicable. The Debtor shall further provide the Lender with a report
   6   containing a reconciliation by line-item of actual cash expenditures for the prior month two-week
   7   period compared to the corresponding budgeted expenditures for such month two-week period
   8   (each, a “Variance Report”). Each Budget and all expenses proposed to be incurred and the
   9   payments proposed to be made by and through any such Budget shall be subject to the express
  10   written approval of the DIP Lender, which approval will not be unreasonably withheld.
  11           8.         Events of Default. Notwithstanding the provisions of Section 362 of the
  12   Bankruptcy Code, and without application or motion to, or further order from, this Court, the
  13   occurrence of any Event of Default as provided in the DIP Documents, including but not limited to
  14   Section 7.1 of the DIP Financing Agreement, or any failure of the Debtor to comply with any of
  15   the terms of this Order, shall be an Event of Default under this Order.
  16           9.         Remedies. Without limitation of any further or additional Remedies provided in the
  17   DIP Documents, the Lender shall be entitled to the following remedies.
  18                a. In the event of an Event of Default, or should the Debtor should default in the
  19                      performance of any of the Obligations (as defined in the DIP Documents), the
  20                      Lender shall provide written notice of any such default to the Debtor and its counsel
  21                      via e-mail (each such notice, a “Default Notice”) at the addresses provided in the
  22                      DIP Financing Agreement. The Debtor shall have a grace period of five (5)
  23                      business days following the date of any email constituting a Default Notice (each, a
  24                      “Grace Period”) within which to cure each and every of the Event(s) of Default
  25                      identified in the Default Notice. If the Debtor timely cures such Event(s) of
  26                      Default, the Lender shall provide written acknowledgement of the Debtor’s cure to
  27                      the Debtor and its counsel.
  28                b. In the event that the Debtor should fail to cure all of the Event(s) of Default

                                                               -7-
                                              EXHIBIT 1 - PAGE 7                        DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB              Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                Desc
                                   Main Document    Page 28 of 57


   1                      identified in the Default Notice within the Grace Period (an “Uncured Default”), the
   2                      Lender may file with the Bankruptcy Court a motion seeking an adjudication of the
   3                      existence of an Event of Default, accompanied by a declaration asserting an
   4                      Uncured Default (collectively, a “Declaration of Default”). The Debtor shall,
   5                      within three (3) business days of the filing of a Declaration of Default, be entitled to
   6                      oppose the Declaration of Default by filing a written opposition thereto (an
   7                      “Opposition”) and requesting a hearing thereon on shortened time, which shortened
   8                      time the Lender will support and not oppose. Pending the adjudication of the
   9                      Declaration of Default by this Court, any and all obligations of the Lender, arising
  10                      under the DIP Documents, this Order, or otherwise, shall be suspended, including
  11                      but not limited to any and all obligation(s) of the Lender to advance funds. The
  12                      basis for any such Opposition shall be limited to: (i) whether the asserted Event(s)
  13                      of Default occurred; (ii) whether the asserted Event(s) of Default were or have been
  14                      excused; and/or (iii) whether the Debtor timely cured the asserted Event(s) of
  15                      Default.
  16                c. Unless expressly waived by the Lender, if the Debtor does not timely file and serve
  17                      an Opposition in accordance with the foregoing, any and all obligations of the
  18                      Lender, arising under DIP Documents, this Order, or otherwise, shall be terminated,
  19                      including but not limited to any and all obligation(s) of the Lender to advance
  20                      funds.
  21                d. If the Debtor timely files an Opposition and the Bankruptcy Court finds that the
  22                      Debtor did not commit an Event of Default, was excused from committing an Event
  23                      of Default, and/or timely cured an Event of Default, the Lender shall be required to
  24                      continue to perform its obligations under DIP Documents. If, however, the
  25                      Bankruptcy Court finds that an Event of Default has occurred, that the Event of
  26                      Default was not excused, and/or that the Event of Default was not timely cured,
  27                      unless such Event of Default is expressly waived in writing by the Lender, any and
  28                      all obligations of the Lender, arising under the DIP Documents, this Order, or

                                                              -8-
                                             EXHIBIT 1 - PAGE 8                           DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                                 Main Document    Page 29 of 57


   1                      otherwise, shall be terminated, including but not limited to any and all obligation(s)
   2                      of the Lender to advance funds.
   3           10.        No Further Action Required. The approval of this Interim Order by the Court shall
   4   be sufficient and conclusive evidence of the validity, extent, enforceability, and perfection of the
   5   and the DIP Liens granted to the Lender, whether or not the Lender elects to file or record
   6   financing statements or any other documents that may otherwise be required under federal or state
   7   law in any jurisdiction, or to take such other steps as may otherwise be required to obtain,
   8   evidence, or perfect such liens under applicable law; provided, however, that on the request of the
   9   Lender, the Debtor shall execute such other documents as may be reasonably requested to
  10   evidence, perfect, and provide public notice of such liens; that the Lender may, in its sole
  11   discretion, but shall not be required to, file a certified copy of this Interim Order in any filing or
  12   recording office in any jurisdiction in which the Debtor has real or personal property; that the
  13   Debtor is authorized and directed to execute, or cause to be executed, all such financing statements
  14   or other documents upon the Lender’s reasonable request; and that such filing or recording shall be
  15   accepted and shall constitute further evidence of perfection of the Lender’s liens and security
  16   interests. No obligation, payment, transfer, or grant of security under this Interim Order shall be
  17   stayed (other than by court order in an appeal from this Interim Order), restrained, voidable,
  18   avoidable, or recoverable under the Bankruptcy Code or under any otherwise applicable state law,
  19   or subject to any defense, reduction, setoff, recoupment, or counterclaim.
  20           11.        Bankruptcy Code Sections 506(c) and 552(b). Subject to entry of and as provided
  21   in the Final Order, in light of the Lender’s agreement to subordinate its DIP Superpriority Claims
  22   to the Carve Out and to make post-petition loan advances under the DIP Documents, the Lender is
  23   entitled to (a) a waiver of any “equities of the case” claims under section 552(b) of the Bankruptcy
  24   Code and (b) a waiver by the Debtor of the provisions of section 506(c) of the Bankruptcy Code
  25   and any other surcharge by the Debtor on the Collateral.
  26           12.        Modification of Stay. The automatic stay imposed by Section 362 of the
  27   Bankruptcy Code is hereby vacated and modified insofar as necessary to permit the Lender to take
  28   any action expressly authorized or contemplated by the DIP Documents or this Interim Order.

                                                              -9-
                                             EXHIBIT 1 - PAGE 9                          DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                                 Main Document    Page 30 of 57


   1           13.        Fees and Expenses. The Debtor and the bankruptcy estate, as appropriate, shall
   2   reimburse the DIP Lender for all costs and expenses as set forth in Section 10.3 of the DIP
   3   Financing Agreement, without the need for any further approval or order of the Bankruptcy Court.
   4           14.        Preservation of Rights. If any or all of the provisions of this Interim Order are, at
   5   any time, modified, vacated or stayed, such stay, modification, or vacation shall not affect the
   6   validity, extent, priority, and enforceability of any lien, priority, or other benefit conferred under
   7   this Interim Order prior to such stay, modification, or vacation.
   8           15.        Binding Effect. This Interim Order shall be binding on all creditors and parties in
   9   interest in these Bankruptcy Cases, including, but not limited to, the Debtor and any successors
  10   thereto. This Order shall be binding upon, and inure to the benefit of, any and all successors,
  11   designees, transferees, endorsees and/or assignees of the Lender. Subject to entry of the Final
  12   Order, the security interests and liens provided for in this Order shall be and remain valid and
  13   perfected, and the claims of the Lender hereunder valid and enforceable in accordance with the
  14   terms hereof, notwithstanding any discharge that the Debtor may receive pursuant to section 1141
  15   of the Bankruptcy Code, the conversion of the Bankruptcy Case to a case under chapter 7 of the
  16   Bankruptcy Code, the dismissal of the Bankruptcy Case or any subsequent chapter 7 case or the
  17   release or transfer of any Collateral from the bankruptcy estate. No claim or cause of action of any
  18   kind or nature may be asserted against the Lender in its capacity as lender under the DIP
  19   Financing, or related to the liens and claims hereunder granted to the Lender under or in
  20   connection with to the DIP Financing. All waivers by the Debtor of any rights or notices that are
  21   expressly provided in the DIP Documents are hereby approved and are effective without further
  22   order of this Court.
  23           16.        Section 364(e) Protections. Pursuant to section 364(e) of the Bankruptcy Code, if
  24   any or all of the provisions of this Interim Order are hereafter modified, vacated or stayed, such
  25   stay, modification or vacation shall not affect the validity of any obligation, indebtedness, security
  26   interests or liens granted by the Debtor to the Lender prior to the effective date of any such stay,
  27   modification or vacation, or the validity and enforceability or priority of any lien or security
  28   interest authorized, granted or created pursuant to this Interim Order.

                                                             -10-
                                            EXHIBIT 1 - PAGE 10                           DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                 Desc
                                 Main Document    Page 31 of 57


   1           17.        No Competing Liens. Except as set forth herein, the Debtor shall not grant liens on,
   2   or security interests in, the DIP Collateral to any other party, pursuant to Section 364 of the
   3   Bankruptcy Code or otherwise, without the consent of the Lender.
   4           18.        Right to Credit Bid. In connection with the sale or other disposition of all or any
   5   portion of the Debtor’s assets, whether under Section 363 of the Bankruptcy Code, Section 1129 of
   6   the Bankruptcy Code or otherwise, pursuant to Section 363(k) of the Bankruptcy Code, the Lender
   7   shall have the right to use the any and all amounts owing under the DIP Facility, or any part
   8   thereof, to credit bid with respect to any sale or other disposition.
   9           19.        Reservation of Rights. Except as provided in this Interim Order, neither the Debtor,
  10   the Lender nor the any committee that may be appointed pursuant to Section 1102 of the
  11   Bankruptcy Code waives any of its rights under the Bankruptcy Code, any applicable law, DIP
  12   Documents, as applicable, including, without limitation, the right of the Debtor, the Lender or the
  13   any such committee at any time to seek any relief (or to oppose any such relief) under the
  14   Bankruptcy Code, or the right of the Debtor, the Bond Trustee or any such committee to exercise
  15   any of its rights and remedies under the Bankruptcy Code at any time.
  16           20.        Further Relief. Nothing in this Interim Order shall preclude the Lender from
  17   seeking any other relief that it may deem appropriate, including relief from the automatic stay.
  18           21.        No Control. Nothing in this Interim Order shall cause the Lender to be deemed to
  19   be in control of the operations of the Debtor or to be acting as a “responsible person,” “managing
  20   agent,” or “owner or operator” (as such terms or any similar terms are used in any Federal or state
  21   statute) with respect to the operation or management of the Debtor, notwithstanding its consent to
  22   this Interim Order or its extension of financial accommodations of any type, kind, or nature under
  23   this Interim Order and the DIP Documents.
  24           22.        No Third-Party Beneficiaries. Except as expressly provided herein or in the DIP
  25   Documents, no rights are created hereunder or by the DIP Documents for the benefit of any third
  26   party, any creditor, or any direct, indirect or incidental beneficiary.
  27           23.        Effectiveness. The rights and obligations of the parties under this Interim Order
  28   shall be effective and enforceable as of the Petition Date. This Interim Order shall be deemed

                                                             -11-
                                            EXHIBIT 1 - PAGE 11                          DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                                 Main Document    Page 32 of 57


   1   effective immediately and, for the avoidance of doubt, Bankruptcy Rule 6004(h) shall not apply
   2   hereto. If any or all of the provisions of this Interim Order are hereafter reversed, modified,
   3   vacated or stayed, such reversal, modification, vacatur, or stay shall not affect (i) the validity,
   4   extent, priority, or enforceability of any obligations incurred prior to the actual receipt of written
   5   notice by the Lender of the effective date of such reversal, modification, vacatur, or stay, or (ii) the
   6   validity, extent, or enforceability of the liens and claims granted hereunder.
   7           24.        Final Hearing; Objections. The Final Hearing on the Motion shall be held before
   8   the Bankruptcy Court on ______ __, 2021 at __:__ _.m. Any objections shall be filed and served
   9   on counsel for the Debtor and counsel for the Lender pursuant to the Local Bankruptcy Rules
  10   based on the date of the Final Hearing.
  11           25.        Notice of Final Hearing. The Debtor shall, within two (2) business days after entry
  12   of this Interim Order, provide a notice of the entry of this Interim Order, together with a notice of
  13   the Final Hearing, by overnight courier, U.S. Mail, or NEF to (a) the Office of the United States
  14   Trustee; (b) the attorneys for the Lender; (c) all creditors known to Debtor who have or may assert
  15   liens against the Debtor's assets; (d) the United States Internal Revenue Service; (e) the twenty
  16   (20) largest unsecured creditors of the Debtor; and (f) all parties in interest who have filed a notice
  17   of appearance or upon whom service must be effected under the Federal Rules of Bankruptcy
  18   Procedure or the Local Rules of this Court. Such notice shall be sufficient notice of the Final
  19   Hearing.
  20           26.        Retention of Jurisdiction. This Court shall retain jurisdiction to decide all disputes
  21   arising under or related to this Order and the DIP Documents.
  22                                                        ###
  23
  24
  25
  26
  27
  28

                                                             -12-
                                            EXHIBIT 1 - PAGE 12                           DIP FINANCING INTERIM ORDER
       4828-6580-2465.1
Case 2:20-bk-21041-WB   Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10   Desc
                        Main Document    Page 33 of 57




                             EXHIBIT 2
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                Main Document    Page 34 of 57




  CONFIDENTIAL SETTLEMENT COMMUNICATION – SUBJECT TO FEDERAL RULE OF
 EVIDENCE 408 AND ANY AND ALL OTHER APPLICABLE FEDERAL AND STATE LAW(S)




                   DEBTOR-IN-POSSESSION SECURED CREDIT AGREEMENT

                                          Dated March __, 2021

                                             by and between

                         VITALITY HEALTH PLAN OF CALIFORNIA, INC.,

                                     Debtor and Debtor in Possession

                                              as Borrower,

                                                   and

                                              Atrio HP, Inc.

                                              as DIP Lender




THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND DOES NOT CONSTITUTE
(NOR SHALL IT BE CONSTRUED AS) AN OFFER FOR ANYTHING, SHALL NOT BE
BINDING AND SHALL OTHERWISE BE SUBJECT TO THE EXECUTION OF DEFINITIVE
DOCUMENTATION WHICH IS NOT DRAFTED NOR AGREED TO. FURTHER, THIS TERM
SHEET DOES NOT CONTAIN ALL OF THE TERMS OF A PROPOSED PLAN OF
REORGANIZATION. THIS TERM SHEET SHALL NOT BE CONSTRUED AS (I) AN OFFER
CAPABLE OF ACCEPTANCE; (II) A BINDING AGREEMENT OF ANY KIND; (III) A
COMMITMENT TO ENTER INTO, OR OFFER TO ENTER INTO, ANY AGREEMENT; OR
(IV) AN AGREEMENT TO FILE ANY CHAPTER 11 PLAN OF REORGANIZATION OR
LIQUIDATION OR DISCLOSURE STATEMENT, CONSUMMATE ANY TRANSACTION, OR
TO VOTE FOR OR OTHERWISE SUPPORT ANY PLAN OF REORGANIZATION OR
LIQUIDATION. This Agreement does not purport to contain or summarize all of the necessary or
requisite terms, conditions, representations, warranties or provisions, and is expressly subject to further
negotiation between the parties, preparation and execution of definitive documentation reflecting the




                                                                                          EXHIBIT 2 - PAGE 1
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                     Desc
                               Main Document    Page 35 of 57




agreement between the parties and Bankruptcy Court approval of any and all such documentation.

         THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT, is dated as of March __, 2021,
between Vitality Health Plan of California, Inc., a California corporation, as debtor and debtor-in-
possession (the “Borrower” or the “Debtor”), and Atrio HP, Inc., an Oregon corporation, or a designee
thereof, as the debtor-in-possession lender (the “DIP Lender”).

       The effective date of this agreement (the “Agreement”) shall be the later of (1) the date upon
which the bankruptcy court presiding over the Bankruptcy Case, as that term is defined below (the
“Bankruptcy Court”), enters an Interim Borrowing Order, which term is defined below, approving this
Agreement and (2) the date upon which this Agreement is signed by all parties (the “Effective Date”).

                                              RECITALS

        The Borrower filed for protection under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) on December 18, 2020 (the “Petition Date”), in the Central District of California,
which filing commenced case number 2:20-bk-21041-WB (the “Bankruptcy Case”).

       The Debtor continues to operate its business as a debtor-in-possession pursuant to sections 1107
and 1108 of the Bankruptcy Code;

        The Debtor is a party to the Contract With Eligible Medicare Advantage (MA) Organization
Pursuant to Sections 1851 Through 1859 of The Social Security Act For The Operation of a Medicare
Advantage Coordinate Care Plan(s), and any and all amendment(s) or addendum(s) thereto (collectively,
the “H Contract”);

         The Borrower has requested that the DIP Lender provide the DIP Financing Facility, as that term
is defined below, subject to the terms and conditions contained herein, and the DIP Lender is willing to
provide the DIP Financing Facility, as that term is defined below, to Borrower in accordance with and on
the terms and conditions set forth herein;

        The Debtor has an immediate need to obtain the DIP Financing Facility, as that term is defined
below, from the DIP Lender in order to satisfy, among other things, the payroll expenses of the
bankruptcy estate of the Debtor (the “Bankruptcy Estate”). The payment of payroll and other
administrative expenses is necessary to enable the Debtor to avoid irreparable harm to the Bankruptcy
Estate;

         Given the current financial condition of the Debtor, the Debtor is unable to obtain unsecured
credit allowable under 11 U.S.C. 503(b)(1) as an administrative expense. Financing on a post-petition
basis is not otherwise available without the Debtor granting, pursuant to 11 U.S.C. 364(c)(1), claims
having priority over any and all administrative expenses of the kinds specified in 11 U.S.C. 503(b) and
507(b), other than as described below, and securing such indebtedness and obligations with the security
interests in and the liens upon the property described below pursuant to 11 U.S.C. 364(c) and 364(d).
Given the foregoing, the Debtor believes it is necessary and appropriate to obtain an ongoing infusion of
cash from the DIP Lender in order to fund payroll and other administrative expenses of the Bankruptcy
Estate;




                                                                                                        2




                                                                                        EXHIBIT 2 - PAGE 2
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                 Main Document    Page 36 of 57




         The terms of the DIP Financing Facility, and each of the DIP Credit Advances, as set forth herein,
are fair and reasonable, reflect the Debtor’s exercise of its business judgment consistent with its’ fiduciary
duties and constitute reasonably equivalent value and fair consideration; and

         The terms of the DIP Financing Facility, and each of the DIP Credit Advances, as set forth herein,
have been the subject of negotiations conducted in good faith and at arm’s length among the Debtor and
the DIP Lender, and all of the obligations and indebtedness to the DIP Lender arising under or in
connection with the DIP Loan have been extended by the DIP Lender in “good faith” as such term is used
in 11 U.S.C. 364(e), and in express reliance upon the protections set forth therein, and the DIP Lender is
entitled to the full protection of 11 U.S.C. 364(e) in the event that the Interim Borrowing Order and/or the
Final Borrowing Order or any provision thereof is vacated, reversed, or modified on appeal or otherwise.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter
contained, and for other good and valuable consideration, the parties hereto agree as follows:

1.      AMOUNT AND TERMS OF CREDIT

        1.1     DIP Financing Facility.

                  (a)     Subject to the conditions set forth in this Agreement, particularly as set forth in
Section 3, the Borrower may borrow from the DIP Lender a total of one million two hundred fifty
thousand dollars and zero cents ($1,250,000.00) (the “DIP Financing Facility”), in advances of up to two
hundred fifty thousand dollars and zero cents ($250,000.00) each on and pursuant to the terms set forth
herein. Any advance made under subparagraph (a) shall constitute a “DIP Credit Advance.” In the event
that all of the requisite conditions set forth in this Agreement have been satisfied by the Debtor and/or
waived by the DIP Lender, as applicable, the Debtor may obtain a DIP Credit Advance by transmitting
the form appended hereto as “Exhibit A” (a “Draw Request”) via email at least three (3) business days
before the funds are expected to be advanced. Every request must be signed by Brian Barry, CEO of the
Debtor, and will be deemed a “DIP Credit Advance Request.” Assuming the Debtor has satisfied the
conditions precedent to borrow the funds requested by and through the DIP Credit Advance Request, the
DIP Lender will wire the funds to the Debtor’s debtor-in-possession bank account designated as the cash
collateral account below (and as shall be reflected in the Debtor’s most recent monthly operating report).

                (b)      A DIP Credit Advance Request may not be submitted fewer than ten (10)
calendar days after the immediately preceding DIP Credit Advance has been funded;

               (c)     Every DIP Credit Advance Request shall represent the obligation of the Debtor to
repay the amount of the DIP Credit Advance in accordance with the terms of this Agreement and/or the
Interim Borrowing Order (as that term is defined below), as applicable.

         1.2     Use of DIP Loan Proceeds. Any and all of the DIP Credit Advances shall be used solely
to pay the following claims and/or expenses, as applicable, and only as set forth in the Budget:

                 (a) Claims incurred post-petition for clinical services and prescription drug costs as
defined at 42 CFR 422.2420 (individually, and collectively, the “Medical Claims”), unless there is a good
faith basis to deny and/or dispute such Medical Claims (individually and collectively, as applicable, the
“Valid Claims”);



                                                                                                            3




                                                                                            EXHIBIT 2 - PAGE 3
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                Main Document    Page 37 of 57




                 (b) Any and all expenses incurred with respect to post-petition services necessary to
ensure the continued uninterrupted operations of the Debtor, including but not limited to payroll and
claims arising from or related to administrative service providers (the “Ordinary Course Expenses”), so
long as and only to the extent such expenses are set forth in the budget, a copy of which is appended
hereto as “Exhibit B” (the “Budget”), and with respect to insider payroll, only if and to the extent such
payments are authorized by and through an operative Notice of Insider Compensation;

                 (c)    Any and all fees and expenses of any and all professionals of the Bankruptcy
Estate (collectively, and each individually, as applicable, the “Professionals”), up to three hundred
thousand dollars and zero cents ($300,000.00), on a pari passu basis with any and all other claimants
holding allowed administrative expense claims against the Bankruptcy Estate, incurred in the Bankruptcy
Case, so long as such fees and expenses are authorized to be paid pursuant to a Final Order of the
Bankruptcy Court; and



        1.3     Interest and Fees.

                 (a)     Interest shall accrue on any and all unpaid DIP Credit Advances and on any and
all unpaid fees and costs described below in subsection (b), at a rate of ten percent (10%) per annum, non-
compounded. Such interest shall be payable on the Maturity Date, as that term is defined below.

                 (b)     Any and all fees and expenses to which the DIP Lender is entitled pursuant to
Section 10.3 of this Agreement shall also be due and payable on the Maturity Date.

        1.4       Maturity Date. If not sooner paid, the full amount of all obligations arising under this
Agreement, including, but not limited to any and all obligations arising under the DIP Financing Facility
and/or under any and all DIP Credit Advances, fees, expenses, and unpaid interest (collectively, the “DIP
Loan”) shall be due and payable on the earlier of (1) August 31, 2021 (2) the occurrence of any Event of
Default, as that term is defined below and (3) effective date of a plan of reorganization consistent with the
Restructuring Support and Acquisition Agreement, as that term is defined below (the “Maturity Date”);

        1.6     Application of Payments.

                 (a)    Application of Payments. All payments under this Agreement shall be applied to
reduce the DIP Loan until such loan is satisfied in full. Amounts applied to reduce the balance of the DIP
Loan shall, in the absence of a specific determination by the DIP Lender, be applied to amounts then due
and payable in the following order: (1) to the fees and expenses of the DIP Lender as set forth in Section
10.3 of this Agreement; 2) to interest on the DIP Loan; (3) to the principal of the DIP Loan; (4) to any and
all outstanding amounts due and owing under the DIP Loan and (5) to all other obligations owing to the
DIP Lender.




                                                                                                           4




                                                                                           EXHIBIT 2 - PAGE 4
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                         Desc
                                 Main Document    Page 38 of 57




     2.   STATUS OF OBLIGATIONS; PERFECTION AND PRIORITY OF SECURITY
INTERESTS

        2.1     Grant of Security Interest. To the fullest extent permitted by the Bankruptcy Code, the
Debtor hereby grants to the DIP Lender a senior security interest in the personal property identified
inSchedule 2.1 hereto (collectively, the “Collateral”) as security for each and every of the Debtor’s
obligations under this Agreement (collectively, the “Obligations”).

        2.2      Superpriority Claims. Subject only to the entry of the Interim Borrowing Order, as that
term is defined below, the Obligations are entitled (without the need for the DIP Lender to file a proof of
claim or take any further action) to a superpriority claim against the Debtor and the Bankruptcy Estate, as
applicable, with priority over any and all other obligations, liabilities, and indebtedness against the Debtor
and the Bankruptcy Estate, as applicable, now existing or hereafter arising, of any kind whatsoever,
including any and all administrative expenses or other claims of the kind specified in or arising under
sections 105, 326, 328, 330, 331, 503(b), 506(c) (following entry of the Final Borrowing Order, as that
term is defined below), 507, 546(c), 552(b), 726, 1113, or 1114 of the Bankruptcy Code, whether or not
such expenses or claims may become secured by a judgment lien or other non-consensual lien, levy, or
attachment, whether now in existence or hereafter incurred by the Debtor or the Bankruptcy Estate, as
applicable, and shall at all times be senior to the rights of the Debtor, the Debtor's estate and any
successor trustee, estate representative, or any creditor, in the Bankruptcy Case or any subsequent cases or
proceedings under the Bankruptcy Code, except for that portion of any claim held by the Debtor’s counsel
arising from and pursuant to the Order Granting Application of Debtor and Debtor-in-Possession for
Authority to Amend Terms of Employment and Compensation of Winthrop Golubow Hollander, LLP
[Docket no. 114] (the "Lender Superpriority Claim"), and the Lender Superpriority Claim shall have
recourse to and be payable from all prepetition and post-petition assets of the Debtor and/or the
Bankruptcy Estate, including, but not limited to, the Collateral.

        2.3      Lien on Assets. Subject only to the entry of the Interim Borrowing Order, as that term is
defined below, the Obligations are, pursuant to section 364(c)(2) of the Bankruptcy Code, secured by a
perfected first priority lien on all Collateral that is not subject to valid, perfected, and non-avoidable liens
as of the Petition Date and such liens are perfected without the necessity of the execution or filing of
mortgages, security agreements, pledge agreements, financing statements, or other agreements
immediately upon entry of the Interim Borrowing Order, as that term is defined below. Notwithstanding
the foregoing, the Debtor agrees, promptly upon request by the DIP Lender, to take any and all actions
necessary or advisable to provide public notice of the security interests granted hereunder. The Debtor
hereby consents to the execution by the DIP Lender of any and all documents reasonably determined by
the DIP Lender to be necessary to document and perfect the security interests granted herein, without
need for further consent from the Debtor or (further) order of the Bankruptcy Court.



3.      CONDITIONS PRECEDENT

        3.1      Conditions to Effectiveness. The obligation(s) of the DIP Lender with respect to the DIP
Financing Facility, including but not limited to any obligation(s) of the DIP Lender to provide any DIP
Credit Advance shall not become effective until the date on which each of the following conditions has
been satisfied or waived in writing by the DIP Lender:


                                                                                                              5




                                                                                              EXHIBIT 2 - PAGE 5
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                         Desc
                               Main Document    Page 39 of 57




              (a)   Initial Budget. The Debtor shall be operating in accordance with the initial
      budget appended hereto as Exhibit B, which has been approved by the DIP Lender (the “Initial
      Budget”)

              (b)      Budget and Projections. No later than two (2) weeks prior to the expiration of
      the Initial Budget, the Debtor shall have provided the DIP Lender with a proposed budget and any
      and all related projections that governs the thirteen (13) weeks following the expiration of the
      Initial Budget, the form and substance of which shall ultimately be subject to the DIP Lender’s
      review and approval (each, a “Budget”).

               (c)      Collateral Requirements. The DIP Lender shall have received evidence
      satisfactory to it that it has, or concurrently with the Effective Date shall have, a perfected lien on,
      and security interest in, the Collateral as set forth in Section 2, including but not limited to
      evidence demonstrating the establishment and the existence of an additional debtor-in-possession
      bank account (the “Cash Collateral Account”) that is not the bank account into which the
      payments received on account of the H Contract (the “Capitation Payments”) are directed. No
      less than one time per business day, any and all of the capitation payment(s) remaining after any
      and all Valid Medical Claims have been satisfied with such funds shall be swept into the Cash
      Collateral Account. The DIP Lender shall fund any and all DIP Credit Advances based on DIP
      Credit Advance Requests made by the Debtor even if the Cash Collateral Account has not yet
      been created, so long as the Debtor is making good faith efforts to open the Cash Collateral
      Account; however, the failure of the Debtor to open and be utilizing the Cash Collateral Account
      in accordance with this Agreement prior to March [ ], 2021 shall constitute an Event of Default,
      as that term is defined below. . For the avoidance of doubt, at no point shall the DIP Lender have
      any control, practically or legally, over any portion of any Capitation Payment unless and until
      the proceeds of any such payment are required to be transferred to the Cash Collateral Account;

               (d)     Litigation. Except for the Bankruptcy Case, there shall not exist any pending or
      threatened litigation, proceeding, or investigation that (i) would prohibit, enjoin, or contest the
      transactions contemplated by this Agreement or (ii) could have a material adverse effect on the
      bargain to which the DIP Lender is entitled under this Agreement.

              (e)     Regulatory Compliance. Demonstrate compliance with any and all obligations
      imposed on the Borrower and/or the Debtor, as applicable, by any and all government and/or
      regulatory agencies, including but not limited to those set forth in the H Contract;

              (f)    Approvals. The DIP Lender has received satisfactory evidence that the
      Debtor has obtained any and all consents and approvals required for the Debtor to enter
      into this Agreement;

             (g)    Court Approval. The Bankruptcy Court has approved this Agreement and
      each and every material term herein;



                                                                                                            6




                                                                                            EXHIBIT 2 - PAGE 6
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                Main Document    Page 40 of 57




                  (h)      Pleadings. No pleadings or applications have been filed in the Bankruptcy Court
by any party - that are not withdrawn, dismissed or denied within three (3) calendar days after the filing
thereof - that seek: (i) to dismiss or convert the Bankruptcy Case to a case under chapter 7 of the
Bankruptcy Code; (ii) to appoint a trustee or examiner in the Bankruptcy Case; (iii) to grant a claim or a
lien pari passu with or senior to that of the DIP Lender, except that the Debtor shall not be prohibited
from filing a motion seeking approval to obtain a loan under the Paycheck Protection Program (“PPP”);
(iv) to stay, reverse, vacate, or otherwise modify the Interim Borrowing Order and/or the Final Borrowing
Order; (v) relief from the automatic stay (or any other injunction having similar effect) so as to allow a
third party to proceed against the Debtor, any property or assets of the Debtor and/or the bankruptcy
estate (collectively, the “Estate Assets”) and/or any of the property or assets in which the DIP lender has,
or has been granted, a security interest, including but not limited to the Collateral, except for the matters
described on Schedule 3.1; or (vii) to sell any Estate Assets and/or any of the Collateral. Notwithstanding
the foregoing, in every instance, the DIP Lender shall be entitled to oppose or object to any and all
pleadings identified herein, and in no instance shall the failure of the DIP Lender to oppose or make any
such objection constitute a waiver of its right to object to any other pleading.

         3.2    Further Conditions to Each DIP Credit Advance. Except as otherwise expressly provided
herein, the DIP Lender shall not be obligated to comply with any portion of the DIP Financing Facility or
fund any DIP Credit Advance if any Event of Default has occurred, whether or not such Event of Default
is continuing.

4.      REPRESENTATIONS AND WARRANTIES

        To induce the DIP Lender to extend the DIP Financing Facility and make the DIP Credit
Advances available, the Debtor makes the following representations and warranties, each of which shall
survive the execution and delivery of this Agreement. For purposes of this Agreement, the phrase “to
Debtor’s knowledge” means the actual knowledge of the President and the chief financial officer of the
Debtor after due inquiry.

         4.1     Authority and Compliance with Law. Except where the failure to comply, individually or
in the aggregate, could not reasonably be expected to have a material adverse effect on this Agreement,
the Debtor (a) is a corporation duly organized and in good standing under the laws of its jurisdiction of
organization; (b) has obtained all licenses or approvals from, and has given all notices to, governmental
authorities required to operate its business, except with respect to those licenses and/or approvals to be
obtained from and/or notices to be given to the Department of Managed Healthcare (“DMHC”); (c) is in
compliance with its charter and bylaws; and (d) is in compliance with all applicable provisions of law,
except those provisions governing the Debtor’s relationship with DMHC.

       4.2      Financial Statements. All financial statements concerning the Debtor delivered to the
DIP Lender have been prepared in accordance with GAAP consistently applied throughout the periods
covered and fairly present in all material respects the Debtor’s financial position.

        4.3      Ownership of Property; Liens. The statements and schedules the Borrower filed with the
Bankruptcy Court, which will be amended to include those items described on Schedule 4.3completely
and fully disclose all assets of the Borrower and any and all liens against such assets. The Debtor owns
good and marketable fee simple title to all of the Estate Assets and all of the Collateral. Copies of all
material contracts, or a summary of terms thereof impacting on the Debtor’s true ownership of its assets,
have been provided to the DIP Lender prior to the Effective Date. There are no facts, circumstances or

                                                                                                           7




                                                                                           EXHIBIT 2 - PAGE 7
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                Main Document    Page 41 of 57




conditions that are currently anticipated to result in any liens on any of the Estate Assets, including but
not limited to the Collateral.

          4.4      Labor Matters. As of the Effective Date, all obligations owed by the Debtor to its
employees and all payments due from the Debtor for employee health and welfare insurance have been
disclosed on the statements and schedules or otherwise satisfied in full as demonstrated to the DIP Lender
to its satisfaction.

        4.5     Ventures, Subsidiaries and Affiliates. The Debtor is not engaged in any joint venture or
partnership with any person and/or entity or any affiliate of any person or entity.

         4.7     Intellectual Property. The Debtor owns or has exclusive rights to use all intellectual
property necessary to continue to conduct its business as now or heretofore conducted by it or proposed to
be conducted by it, and each patent, design, trademark, copyright and license to intellectual property is
disclosed in the statements and schedules. The Debtor conducts its business and affairs without
infringement of or interference with any intellectual property of any other person. Except as identified in
the statements and schedules, there is no infringement claim by any other person with respect to any
intellectual property used by or on behalf of the Borrower or the Debtor, as applicable.

        4.8     Full Disclosure. No information contained in this Agreement, the statements and
schedules, any document or information provided to the DIP Lender in accordance with the terms of this
Agreement, contains or will contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not misleading in light of the
circumstances under which they were or will be made.

5.      FINANCIAL STATEMENTS AND INFORMATION

         5.1      Reports and Notices. From the Effective Date up to and through the date the Obligations
are satisfied in full, the Debtor shall deliver the following to the DIP Lender:

                  (a) Its monthly, quarterly and year-end financial statements no later than thirty (30) days
after the end of the applicable period;

                 (b) Any and all reports, whether generated by a third-party administrator or otherwise and
exclusive of any content protected from disclosure by Health Insurance Portability and Accountability
Act of 1996 (“HIPAA”), reflecting (1) the status of any and all Medical Claims, including but not limited
to those that have been paid (whether partially or in full), those that have not been denied and those as to
which a good-faith dispute regarding payment exists and (2) the date(s) on which such Medical Claims
were incurred (the “Claims Report”). The Debtor shall be provided with the Claims Report within three
(3) calendar days of the Debtor having created the Claims Report or received the Claims Report from a
third party administrator, and in no event less than every thirty (30) days.; and

                (c) Such other information and/or documentation as may be requested by the DIP Lender,
including but not limited to notices and projections.

       5.2.    Communication with Professionals and Bankruptcy Estate Representatives. The Debtor
hereby authorizes the DIP Lender to communicate directly with any and all professionals of the
Bankruptcy Estate, including but not limited to the Professionals, and authorizes and shall instruct those

                                                                                                           8




                                                                                           EXHIBIT 2 - PAGE 8
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                Main Document    Page 42 of 57




professionals to disclose to the DIP Lender any and all financial statements and other supporting financial
documents relating to the Borrower, the Debtor, the Bankruptcy Estate, the Estate Assets and/or the
Collateral, as applicable. For the avoidance of doubt, this paragraph shall include communications with
Moss Adams, Ken Watkins and/or their respective representatives.

6.      AFFIRMATIVE COVENANTS

       The Debtor agrees that from and after the date hereof and until the Obligations in favor of the DIP
Lender are satisfied in full:

         6.1    Maintenance of Existence and Conduct of Business. The Debtor shall not take any action
other than operating its business in the ordinary course unless it first obtains the prior written consent of
the DIP Lender to do so. Actions beyond the ordinary course of business include, but are not limited to,
selling any asset other than inventory, taking any action(s) that may reasonably be expected to result in
the termination of any license held by or on behalf of the Debtor and excusing any employee (other than
administrative assistants) from employment other than for good cause. The Debtor shall preserve its
corporate existence, rights and franchises; continue to conduct its business substantially as now
conducted; protect and maintain all of its assets, including but not limited to any and all licenses; and
transact business only in those corporate and trade names that are disclosed in the statements and
schedules.

         6.2     Insurance. The Debtor shall, at its sole cost and expense, maintain the policies of
insurance described in its statements and schedules as in effect on the date hereof or otherwise in form
and amounts and with insurers acceptable to the DIP Lender. If the Debtor hereafter fails to maintain any
of the policies of insurance required above or to pay all premiums relating thereto, the DIP Lender may at
any time or times thereafter obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect thereto which the DIP Lender deems advisable. The DIP Lender shall
have no obligation to obtain insurance for the Debtor, or any affiliate thereof, or pay any premiums
related thereto. By doing so, the DIP Lender shall not be deemed to have waived any Event of Default
arising from the failure of the Debtor to maintain such insurance or pay any premiums, and any funds
expended by the DIP Lender for this purpose shall be entitled to the same treatment and priority as any
and all of the Obligations identified and/or contemplated herein.

       6.3      Compliance with Laws. The Debtor shall comply with all federal, state, local and foreign
laws and regulations applicable to it, including those relating to ERISA and labor matters and
environmental laws.

        6.5      No Surcharge. In accordance with the Interim Borrowing Order and the Final Borrowing
Order, the Debtor may not assert any claims to any surcharge of the security interests of the DIP Lender
in the Collateral under Section 506(c) of the Bankruptcy Code or otherwise.

         6.6 Budgets and Variance Reports. The Debtor shall provide the DIP Lender with a Budget no
less than two (2) weeks prior to the expiration of the Initial Budget or the operative Budget, as applicable.
The Debtor shall further provide the DIP Lender with a report containing a reconciliation by line-item of
actual cash expenditures for the prior two-week period compared to the corresponding budgeted
expenditures for such two-week period (each, a “Variance Report”). The expenses proposed to be
incurred and the payments proposed to be made by and through any such budget shall be subject to the
express written approval of the DIP Lender, which approval will not be unreasonably withheld.

                                                                                                           9




                                                                                           EXHIBIT 2 - PAGE 9
Case 2:20-bk-21041-WB            Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                 Main Document    Page 43 of 57




7.      EVENTS OF DEFAULT: RIGHTS AND REMEDIES

        7.1       Default. Notwithstanding the provisions of Section 362 of the Bankruptcy Code and
without application or motion to, or order from, the Court, the occurrence of any of the following events
shall constitute an Event of Default under this Agreement:

        (a)      The Debtor fails to make any payment of principal of, or interest on, or fees owing in
respect of, the DIP Loans when due and payable hereunder.

        (b)      The Debtor fails to perform any other provision of this Agreement for ten (10) or more
days after the performance thereof is due.

        (c)      Any information the Debtor provides to the DIP Lender is untrue or incorrect in any
respect (other than inadvertent immaterial errors causing damage to the DIP Lender in an amount less
than two thousand dollars and zero cents ($2,000.00)), or any representation or warranty herein or in the
schedules or statement of financial affairs is untrue or incorrect in any material respect as of the date such
representation and/or warranty was made.

        (d)      With respect to the Bankruptcy Case, the entry of an order, which has not been
withdrawn, dismissed or reversed within ten (10) days of entry, or the filing by or on behalf of the Debtor
of a motion to effect an order:

                        (i)     authorizing the Debtor in the Bankruptcy Case to obtain additional
financing under Section 364 (d) of the Bankruptcy Code, or authorizing any person or entity to recover
from any portion of the Collateral any costs or expenses of preserving or disposing of such Collateral
under Section 506(c) of the Bankruptcy Code; or

                         (ii)    appointing an interim or permanent trustee or an examiner in the
Bankruptcy Case; or

                        (iii)    approving any claim having any priority over, or being pari passu with,
the administrative expense priority of the DIP Loans, except as set forth herein (e.g., a PPP loan)

        (e)        Lack of Security Interest. Any lien created under the Interim Borrowing Order or the
Final Borrowing Order, as applicable, shall cease to be, or shall be asserted by the Debtor not to be, a
valid and perfected lien, with the priority required by this Agreement, the Interim Borrowing Order and/or
the Final Borrowing Order, as the case may be, except as a result of a disposition of the applicable
collateral in a transaction permitted under, or expressly contemplated by, this Agreement.

        (f)     The timely provision of any Budget or Variance Report in accordance with Section 6.6.

        (g)     The failure to adhere to the Initial Budget and/or any Budget.

        (h)     Dismissal of Cases; Appointment of Trustee. The Bankruptcy Case shall be dismissed or
converted to a case under chapter 7 of the Bankruptcy Code or the Debtor shall file a motion or other
pleading seeking the dismissal of the Bankruptcy Case under Section 1112 of the Bankruptcy Code or

                                                                                                           10




                                                                                           EXHIBIT 2 - PAGE 10
Case 2:20-bk-21041-WB              Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                             Desc
                                   Main Document    Page 44 of 57




otherwise; a trustee under chapter 7 or chapter 11 of the Bankruptcy Code, an examiner with enlarged
powers relating to the operation of the business (powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code shall be appointed in the
Bankruptcy Case and the order appointing such trustee or examiner shall not be reversed or vacated
within thirty (30) days after the entry thereof

        (i)      Any order by the Bankruptcy Court shall be entered, terminating or modifying the
exclusivity right of the Debtor to file a chapter 11 plan of reorganization pursuant to section 1121 of the
Bankruptcy Code, without the prior written consent of the DIP Lender.

         (j)     Superpriority Claims. An order is entered in the Bankruptcy Case granting any person or
entity a claim which is pari passu with or senior to any claim(s) of the DIP Lender against the Debtor
and/or the Bankruptcy Estate or any lien or security interest that is pari passu with or senior to the liens
and security interest granted hereunder, or the Debtor takes any action seeking or supporting the grant of
any such claim, lien, or security interest, except as expressly permitted hereunder.

        (k)      Interim DIP Order. The Bankruptcy Court has entered the order appended hereto as
Exhibit C or an order in similar form and substance that has been approved by the DIP Lender
authorizing the transaction contemplated in this Agreement and such interim borrowing order has become
a Final Order1 (the “Interim Borrowing Order”). The Interim Borrowing Order shall have been entered
by the Bankruptcy Court no later than March 18, 2021 and be in full force and effect and shall not have
been vacated or stayed in any manner without the prior written consent of the DIP Lender.

       (l)    Final DIP Order. The Final Borrowing Order shall not have been entered by the
Bankruptcy Court on or before May 1, 2021

        (m)     Restructuring Support and Acquisition Agreement. A Restructuring Support and
Acquisition Agreement between the Debtor and the DIP Lender consistent with the Term Sheet appended
hereto as “Exhibit _____” (the “Plan Term Sheet”) (the “RSA”) is not filed by the Debtor on or before
April ___, 2021.

         (n)     Cross Default. Any default under the Term Sheet or the RSA shall constitute a default
hereunder, entitling the DIP Lender to exercise any and all remedies provided hereunder.




1
  Final Order shall mean an order or judgment of the Court, or other court of competent jurisdiction, as entered on
the docket in the Bankruptcy Case, or the docket of any court of competent jurisdiction, that has not been reversed,
stayed, modified or amended and as to which the time to appeal or seek certiorari or move for a new trial,
reargument or rehearing has expired, and no appeal or petition for certiorari or other proceedings for a new trial,
reargument or rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
certiorari that has been timely filed has been withdrawn or resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought, or the new trial, reargument or rehearing has been
denied or resulted in no modification of such order.

                                                                                                                   11




                                                                                                  EXHIBIT 2 - PAGE 11
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                       Desc
                                Main Document    Page 45 of 57




        (o)      Challenge to Order. The Interim Borrowing Order or Final Borrowing Order, as
applicable, shall fail to be in full force and effect, including by the entry of an order (i) reversing or
vacating the Interim Borrowing Order or Final Borrowing Order, (ii) amending or modifying the Interim
Borrowing Order or Final Borrowing Order in a manner that is adverse to the DIP Lender without the
express written consent of the DIP Lender, or (iii) staying for a period in excess of seven (7) days the
Interim Borrowing Order or Final Borrowing Order (as applicable).

        (p)      Relief from the Automatic Stay. The Bankruptcy Court shall enter an order or orders
granting relief from the automatic stay under section 362 of the Bankruptcy Code to allow any one or
more creditors or parties-in-interest to execute upon or enforce liens on or security interests in any Estate
Assets and/or Collateral, except as otherwise described herein.

        (q)     Prepetition Payments. The Debtor shall make any payment(s) for pre-petition claims ,
unless authorized by the Bankruptcy Court or expressly consented to, in writing, by the DIP Lender.

        (r)     Sale of Assets. The Debtor shall file a motion seeking, or take any action supporting a
motion seeking, or the Bankruptcy Court shall enter, an order authorizing the sale of all or substantially
all of the Debtor’s assets (unless, in the case of each of the foregoing, either (i) (A) the DIP Lender has
expressly consented to the filing of such motion, in writing, and (B) any order approving such a sale
expressly provides for application of cash proceeds in accordance with the terms of this Agreement and is
otherwise in form and substance reasonably acceptable to the DIP Agent or (ii) the order approving such
sale contemplates payment in full in cash of the Obligations upon consummation of such sale).

         (s)     Plan of Reorganization. If the Debtor files a plan of reorganization that does not provide
for the DIP Loan being paid in full on the effective date of such plan, or supports, or fails to oppose, any
plan filed by a person other than the Debtor that does not provide for the DIP Loan being paid in full on
the effective date of such plan.

        (t)     Actions in Support of Breach. The Debtor shall file any application or pleading with the
Bankruptcy Court or otherwise consents to or fails to oppose any matters set forth above that would
constitute an Event of Default (unless the DIP Lender consents to such filing or consent).

        7.2     Remedies.

        (a)      In the event that the Debtor should default in the performance of any of the Obligations,
the DIP Lender shall provide written notice of any such default to the Debtor and its counsel via e-mail
(each, a “Default Notice”). The Debtor shall have a grace period of five (5) business days following the
date of any email constituting a Default Notice (each, a “Grace Period”) within which to cure each and
every of the Event(s) of Default identified in the Default Notice. If the Debtor timely cures such Event(s)
of Default, the DIP Lender shall provide written acknowledgement of the Debtor’s cure to the Debtor and
its counsel.

       (b)     In the event that the Debtor should fail to cure all of the Event(s) of Default identified in
the Default Notice within the Grace Period (an “Uncured Default”), the DIP Lender may file with the
Bankruptcy Court a motion seeking an adjudication of the existence of an Event of Default, accompanied

                                                                                                          12




                                                                                          EXHIBIT 2 - PAGE 12
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                Main Document    Page 46 of 57




by a declaration asserting an Uncured Default (collectively, a “Declaration of Default”). The Debtor
shall, within three (3) business days of the filing of a Declaration of Default, be entitled to oppose the
Declaration of Default by filing a written opposition thereto (an “Opposition”) and requesting a hearing
thereon on shortened time, which shortened time the DIP Lender will support and not oppose. Pending
the adjudication of the Declaration of Default by the Bankruptcy Court, any and all obligations of the DIP
Lender, arising under this Agreement or otherwise, shall be suspended, including but not limited to any
and all obligation(s) of the DIP Lender to honor a DIP Credit Advance Request. The basis for the
Opposition shall be limited to: (i) whether the asserted Event(s) of Default occurred; (ii) whether the
asserted Event(s) of Default were or have been excused; and/or (iii) whether the Debtor timely cured the
asserted Event(s) of Default.

        (c)     Unless expressly waived by the DIP Lender, if the Debtor does not timely file and serve
an Opposition in accordance with the foregoing, within two (2) Court days after receipt of the Declaration
of Default, any and all obligations of the DIP Lender, arising under this Agreement or otherwise, shall be
terminated, including but not limited to any and all obligation(s) of the DIP Lender to honor a DIP Credit
Advance Request or make any further DIP Credit Advances.

         (d)     If the Bankruptcy Court finds that the Debtor did not commit an Event of Default, was
excused from committing an Event of Default and/or timely cured an Event of Default, the DIP Lender
shall be required to continue to perform its obligations under this Agreement.

        (e)      If, however, the Bankruptcy Court finds that an Event of Default has occurred, that the
Event of Default was not excused and/or that the Event of Default was not timely cured, unless expressly
waived by the DIP Lender, any and all obligations of the DIP Lender, arising under this Agreement or
otherwise, shall be terminated, including but not limited to any and all obligation(s) of the DIP Lender to
honor a DIP Credit Advance Request or make any further DIP Credit Advances.

                       7.3      Waivers by Borrower. Except as otherwise provided for in this
Agreement or by applicable law, the Debtor hereby waives: (a) notice of acceleration, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by the DIP Lender on which the
Debtor may in any way be liable, and (b) the benefit of all valuation, appraisal, marshaling and exemption
laws.

8.      ASSIGNMENT

        8.1      Assignment and Participations. The Debtor’s signature hereto constitutes its consent to
the DIP Lender’s assignment of the DIP Lender’s rights under this Agreement. Upon assignment, the
DIP Lender shall be relieved of its obligations hereunder without the need for (further) order of the
Bankruptcy Court. The Debtor hereby acknowledges and agrees that any assignment will give rise to a
direct obligation of the Debtor and/or the Bankruptcy Estate, as applicable, to the assignee and that the
assignee shall be considered to be a “DIP Lender” if and to the extent such assignee has expressly agreed
to assume any and all obligations of the DIP Lender under this Agreement.

9.      SUCCESSORS AND ASSIGNS

        9.1     Successors and Assigns. This Agreement shall be binding on and shall inure to the
benefit of the Debtor, the DIP Lender and their respective successors and assigns. The Debtor may not

                                                                                                         13




                                                                                         EXHIBIT 2 - PAGE 13
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                Main Document    Page 47 of 57




assign, transfer, hypothecate or otherwise convey its rights, benefits, obligations or duties hereunder
without the prior express written consent of the DIP Lender. Any such purported conveyance by the
Debtor without the prior express written consent of the DIP Lender shall be void ab initio. The terms and
provisions of this Agreement are for the purpose of defining the relative rights and obligations of the
Debtor and the DIP Lender with respect to the transactions contemplated hereunder and no one shall be a
third-party beneficiary of any of the terms and provisions of this Agreement, unless (expressly) identified
as such hereunder.

10.     MISCELLANEOUS

       10.1     Complete Agreement; Modification of Agreement. This Agreement constitutes the
complete agreement between the parties with respect to the subject matter thereof and may not be
modified, altered or amended except as set forth in Section 10.2 below.

         10.2    Amendments and Waivers. No termination or waiver of any provision of this Agreement
shall in any event be effective unless the same shall be in writing and signed by the DIP Lender and the
Debtor, without the need for (further) order of the Bankruptcy Court. No amendment to this Agreement
shall be effective without the prior written consent of the DIP Lender and the approval of the Bankruptcy
Court.

        10.3      Fees and Expenses. Costs and expenses referenced in this paragraph include all:
reasonable fees of attorneys, accountants, appraisers, investment bankers, management consultants and
paralegals; court costs; duplication expenses; court reporter fees; long distance telephone charges; air
express charges; telegram or telecopy charges; and reasonable expenses for travel, lodging and food paid
in connection with the performance of such legal or other advisory services. The Bankruptcy Estate shall
reimburse the DIP Lender for all such costs and expenses incurred by the DIP Lender in connection with
the negotiation, preparation and approval of this Agreement. The Debtor shall also reimburse the DIP
Lender for all its costs and expenses in connection with:

                (a)     the negotiation, preparation and approval of this Agreement;

                (b)     the forwarding to the Debtor by the DIP Lender          the proceeds of the DIP
Financing Facility and/or the DIP Credit Advances;

               (c)     any amendment, modification or waiver of, or consent with respect to this
Agreement or advice in connection with the administration of this Agreement;

               (d)     any litigation or dispute, suit, proceeding or action in any way relating to this
Agreement or any other agreement to be executed or delivered in connection herewith;

               (e)      any attempt to enforce any remedies of the DIP Lender against the Debtor, the
Bankruptcy Estate, or anyone and everyone else who may be obligated to the DIP Lender by virtue of this
Agreement and/or any documents attendant hereto;

                 (f)     the Bankruptcy Case (including, without limitation, the on-going monitoring by
the DIP Lender of the Bankruptcy Case, including the attendance by the DIP Lender and its counsel at
hearings or other proceedings and the on-going review of documents filed with the Bankruptcy Court in
respect thereof) and the DIP Lender’s interests with respect to the Debtor (including, without limitation,


                                                                                                         14




                                                                                         EXHIBIT 2 - PAGE 14
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                                Main Document    Page 48 of 57




the on-going review of the Debtor’s business, assets, operations, prospects, or financial conditions as the
DIP Lender shall deem necessary), the Collateral, the Estate Assets, the DIP Financing Facility and/or any
and all DIP Credit Advances.

         10.4     Broker. The Debtor represents that it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the DIP Financing Facility other than
Wilshire Pacific Capital Advisors, LLC (the “Broker”), whose fees shall be paid by the Bankruptcy Estate
in accordance with the terms of this Agreement. The Debtor shall indemnify and hold the DIP Lender
harmless from and against any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person (including the Broker) that such person acted on behalf
of the Debtor in connection with the transactions contemplated herein.

       10.5    No Waiver. The DIP Lender’s failure, at any time or times, to require strict performance
by the Debtor of any provision of this Agreement, the Interim Borrowing Order and/or the Final
Borrowing Order shall not waive or diminish any right of the DIP Lender thereafter to demand strict
compliance and performance with any or all of the foregoing, as applicable.

        10.6    Remedies. The rights and remedies of the DIP Lender under this Agreement, the Interim
Borrowing Order and/or the Final Borrowing Order shall be cumulative and nonexclusive of any
cumulative other rights and remedies which the DIP Lender may have under any other agreement or by
operation of law or otherwise.

        10.7    Severability. Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited, such provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions of this Agreement.

        10.8    Conflict of Terms. Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any provision in any of the other
document that may be executed in connection with this Agreement, the provision contained in this
Agreement shall govern and control.

        10.9     Notices. Any notice that this Agreement requires to be given must be provided to the
following parties, and is deemed to be completed three business days after the notice is mailed or
transmitted, so long as such mail or transmission is confirmed as received:

        VITALITY HEALTH PLAN OF CALIFORNIA
        Mr. Brian Barry
        CEO and President
        Vitality Health Plan of California, Inc.
        18000 Studebaker #960
        Cerritos, CA 90703

        COUNSEL FOR DEBTOR
        Garrick Hollander, Esq.
        Winthrop Golubow Hollander, LLP
        1301 Dove Street, Suite 500
        Newport Beach, CA 92660

                                                                                                         15




                                                                                         EXHIBIT 2 - PAGE 15
Case 2:20-bk-21041-WB           Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                     Desc
                                Main Document    Page 49 of 57




        ghollander@wghlawyers.com

        ATRIO HEALTH PLANS
        Charles J. Wilson, J.D., LL.M.
        Chief Legal Officer
        Atrio Health Plans
        2965 Ryan Dr. SE
        Salem, OR 97301
        Charles.wilson@atriohp.com
        COUNSEL FOR DIP LENDER
        Ashley M. McDow, Esq.
        Foley & Lardner, LLP
        555 S. Flower St., Ste. 3300
        Los Angeles, CA 90027
        amcdow@foley.com

        Michael Small, Esq.
        Foley & Lardner, LLP
        msmall@foley.com

         10.10 Section Titles. The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

        10.11 Counterparts. This Agreement may be executed in any number of separate counterparts,
each of which shall collectively constitute one agreement.

        10.12 Advice of Counsel. Each of the parties represents to each other party hereto that it has
discussed this Agreement with counsel of its choosing, or has been given the opportunity to do so and has
elected not to do so.

        10.13 No Strict Construction. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

        10.14 Parties Including Trustees; Court Proceedings. This Agreement shall be binding upon,
and inure to the benefit of, any and all successors, designees, transferees, endorsees and/or assignees of
the DIP Lender. The security interests and liens created in this Agreement shall be and remain valid and
perfected, and the claims of the DIP Lender hereunder valid and enforceable in accordance with the terms
hereof, notwithstanding any discharge that the Debtor may receive pursuant to section 1141 of the
Bankruptcy Code, the conversion of the Bankruptcy Case to a case under chapter 7 of the Bankruptcy
Code, the dismissal of the Bankruptcy Case or any subsequent chapter 7 case or the release or transfer of
any Collateral from the Bankruptcy Estate.




                                                                                                        16




                                                                                        EXHIBIT 2 - PAGE 16
Case 2:20-bk-21041-WB         Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10              Desc
                              Main Document    Page 50 of 57




                 IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

                                      VITALITY HEALTH PLAN OF CALIFORNIA, INC., a
                                      California corporation


                                      By: ___________________________________________
                                      Name: Brian Barry
                                      Its: President


                                      Atrio HP, Inc.



                                      By: ___________________________________________
                                      Name: ________________________________________
                                      Its: ________________________________________




                                                                                               17




                                                                               EXHIBIT 2 - PAGE 17
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                      Desc
                               Main Document    Page 51 of 57




                                           SCHEDULE 2.1
                                             Collateral

  1.   All Accounts, Chattel Paper, Contracts, Documents, Equipment, Fixtures, General Intangibles,
          goods, Instruments, Inventory, Intellectual Property, Investment Property, Letters of Credit as
          these terms are defined in the California Commercial Code, either owned now by the Debtor
          or acquired subsequently.

  2.   Commercial Tort Claims arising after the Petition Date.

  3.   Any and all avoidance, recovery, subordination, or other claims, actions, or remedies which the
          Debtor, the debtor-in-possession, the Bankruptcy Estate, or other appropriate parties-in-
          interest have asserted or may assert under sections 502, 510, 542, 544, 545 or 547 through 553
          of the Bankruptcy Code or under similar or related state or federal statute or common law.
  4.   All policies of insurance and any and all proceeds thereof.

  5.   All money, cash or cash equivalents, except for any Capitation Payment, but only prior to receipt
          by the Debtor, after which it shall be Collateral, and without limitation of the provisions of
          paragraph 3.1

  6.   Intellectual Property also includes, but is not limited to:
          all trademarks, patents, design patents, copyrights, trade secrets, and licenses to the same, and
          all physical embodiments of the same, including notebooks, and descriptions of such
          intellectual property.

  7.   All intellectual property described in the Bankruptcy Schedules file by the Borrower.

  8.   To the extent not otherwise included, all proceeds and products of the foregoing and all
         accessions to, substitutions and replacements for, and rents and profits of, each of the
         foregoing.




                                                                                                        18




                                                                                        EXHIBIT 2 - PAGE 18
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                     Desc
                               Main Document    Page 52 of 57




           SCHEDULE 3.1
                                  Matters Affecting Relief from Stay


        1.       Agreement with AllCare. The Borrower entered into an agreement that provided for,
among other things, AllCare’s ability to terminate its contract without seeking relief from stay in the
event the Debtor defaults under the agreement. See Docket no. ___

         2.       Stipulation with MedImpact. The Borrower has reached an agreement with
MedImpact, the memorialization of which is being finalized by the parties. This agreement provides for,
among other things: (a) the Borrower’s right to setoff rebates held by MedImpact for the benefit of
Borrower against certain administrative claims held by MedImpact; and (b) MedImpact’s right to setoff
certain of the Borrower’s rebates held by Medimpact for the benefit of Borrower against pre-petition debt
held by MedImpact’s under certain conditions.

        3.      Stipulation with Department of Managed Healthcare (“DMHC”). The Borrower has
reached an agreement, the memorialization of which is being finalized by the parties. This agreement
provides for, among other things: (i) the Borrower agreeing to not add members to its plan while in
bankruptcy, but allowing the reorganized debtor to add members as part of DHMC’s consent to the
change of control anticipated to be provided under a plan of reorganization; (b) the DMHC agreeing not
to pursue an audit of the Debtor’s financial statements; and (c) the DMHC agreeing not to pursue its
pending action filed against Borrower for its alleged violation of the Tangible Net Equity requirement
under the California Health Code based on the pending bankruptcy.




                                                                                                       19




                                                                                       EXHIBIT 2 - PAGE 19
Case 2:20-bk-21041-WB          Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                     Desc
                               Main Document    Page 53 of 57




                                            SCHEDULE 4.3
                                 Proposed Amendment to Schedules


The Borrower has identified certain matters that need to be amended in its Bankruptcy Schedules (the
“Schedules”) and Statement of Financial Affairs (“SOFA”). In particular:

        1.       Schedules. The Borrower needs to amend Schedule B to include rights to rebates in an
unknown amount, which is believed to be not less than $1,000,000. Consistent with this change, the
Borrower needs to amend Schedule D to reflect a secured claim held by MedImpact, whose claim is
secured by these rebates.

         2.    SOFA. The Borrower needs to amend the SOFA to reflect that the Borrower’s sole
shareholder holding 100% of the Borrower’s common stock is Vitality Health Plans of California, a
Nevada corporation, and that the other parties are merely officers and directors of the Borrower.




                                                                                                       20




                                                                                       EXHIBIT 2 - PAGE 20
Case 2:20-bk-21041-WB   Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10   Desc
                        Main Document    Page 54 of 57




                               EXHIBIT 3
                                   VITALITY HEALTH PLAN OF CALIFORNIA, INC.
                                   13 WEEK CASH FLOW
Desc




                                                                                                                                                                                                                                                                     EXHIBIT 3 - PAGE 1
                                   As of 03/12/2021
                                                                                 Week 1       Week 2       Week 3      Week 4       Week 5       Week 6       Week 7      Week 8      Week 9       Week 10      Week 11      Week 12      Week 13        Total
                                                                                 3/21/2021    3/28/2021    4/4/2021    4/11/2021    4/18/2021    4/25/2021    5/2/2021    5/9/2021    5/16/2021    5/23/2021    5/30/2021     6/6/2021    6/13/2021
Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10




                                   Opening Cash Balance                           203,868      394,302       41,432     110,534      564,995      208,172      159,054     334,297     186,810      176,500       19,928       58,747      245,108
                                   1203‐05 ∙ Pharmacy/DME Rebate Receivab          97,544           ‐       109,254         ‐             ‐           ‐        107,420         ‐           ‐             ‐       101,525          ‐             ‐        318,199
                                   2603‐05 ∙ SBA Loan Payable                         ‐             ‐           ‐       610,000           ‐           ‐            ‐           ‐           ‐             ‐           ‐            ‐             ‐        610,000
                                   299‐99 ∙ DIP Loan                              450,000           ‐           ‐           ‐             ‐       250,000          ‐           ‐       250,000           ‐       300,000          ‐             ‐      1,250,000
                                   41101‐0 ∙ Part C Risk Adjusted Premiums            ‐             ‐       722,104         ‐             ‐           ‐        742,533         ‐           ‐             ‐           ‐        742,533           ‐      2,207,169
                                             TOTAL SOURCES OF CASH                547,544           ‐       831,358     610,000           ‐       250,000      849,953         ‐       250,000           ‐       401,525      742,533           ‐      4,385,368
                                   1803‐05 ∙ Security Deposit                          ‐            ‐        47,000          ‐            ‐            ‐        23,500         ‐            ‐            ‐         23,500          ‐            ‐          94,000
                 Page 55 of 57




                                   51114‐0 ∙ Capitation Expenses                       ‐            ‐      (230,537)         ‐            ‐            ‐      (217,886)        ‐            ‐            ‐            ‐       (217,886)         ‐        (666,308)
                                   51201‐0 ∙ Dental Capitation                      (5,112)         ‐           ‐            ‐         (5,027)         ‐           ‐           ‐         (4,751)         ‐            ‐            ‐         (4,751)      (19,641)
                                   51203‐0 ∙ Vision Services                           ‐            ‐           ‐            ‐         (5,896)         ‐           ‐           ‐         (5,572)         ‐            ‐            ‐         (5,572)      (17,040)
                                   51204‐0 ∙ Hearing                                  (592)         ‐           ‐            ‐           (582)         ‐           ‐           ‐           (550)         ‐            ‐            ‐           (550)       (2,275)
                                   51205‐0 ∙ Chiropractic                              ‐            ‐           ‐            ‐         (4,059)         ‐           ‐           ‐         (3,836)         ‐            ‐            ‐         (3,836)      (11,732)
                                   52301‐0 ∙ Pharmacy Expense FFSvc                    ‐            ‐      (109,254)         ‐            ‐            ‐      (107,420)        ‐            ‐            ‐       (101,525)         ‐            ‐        (318,199)
                                   59999‐9 ∙ Hospital and Ancillary Provider C    (104,335)    (104,335)   (102,583)    (102,583)    (102,583)    (102,583)   (102,583)    (96,954)     (96,954)     (96,954)     (96,954)     (96,954)     (96,954)   (1,303,309)
                                   6001‐05 ∙ Salaries and Wages                   (133,942)         ‐      (133,942)         ‐       (120,548)         ‐      (108,493)        ‐        (97,644)         ‐        (87,879)         ‐        (79,091)     (761,539)
                                   6008‐05 ∙ Medical Insurance‐Employer                ‐            ‐           ‐        (24,227)         ‐            ‐           ‐       (21,804)         ‐            ‐            ‐        (19,624)         ‐         (65,655)
                                   6301.05 ∙ Rent                                      ‐            ‐       (47,095)         ‐            ‐            ‐       (23,595)        ‐            ‐            ‐        (23,595)         ‐            ‐         (94,285)
Main Document




                                   6703‐05 ∙ Marketing                                 ‐            ‐        (3,299)         ‐            ‐            ‐        (3,299)        ‐            ‐            ‐         (3,299)         ‐            ‐          (9,897)
                                   6704‐05 ∙ Broker Commissions                        ‐            ‐       (89,592)         ‐            ‐            ‐       (41,979)        ‐            ‐            ‐            ‐        (41,979)         ‐        (173,550)
                                   68202‐0 ∙ Reinsurance                               ‐            ‐       (20,000)         ‐         (5,000)         ‐       (20,000)        ‐         (5,000)         ‐            ‐        (20,000)      (5,000)      (75,000)
                                   68401‐0 ∙ Utilities and Janitorial                  ‐            ‐           ‐            ‐            ‐            ‐           ‐           ‐            ‐            ‐            ‐            ‐            ‐             ‐
                                   68403‐0 ∙ Telecommunications                     (2,833)        (102)     (9,874)      (5,752)      (2,833)        (102)     (9,874)     (5,752)      (2,833)        (102)      (9,874)      (5,752)      (2,833)      (58,515)
                                   68503‐0 ∙ Software                                 (600)     (40,100)     (2,265)      (7,111)        (600)     (40,100)     (2,265)     (7,111)        (600)     (40,100)      (2,265)      (7,111)        (600)     (150,828)
                                   68504‐0 ∙ Dues and Subscriptions                    ‐            ‐           ‐            ‐            ‐            ‐           ‐           ‐            ‐            ‐            ‐            ‐            ‐             ‐
                                   68802‐0 ∙ Bank Fees                                 ‐         (2,489)        ‐            ‐            ‐         (2,489)        ‐           ‐            ‐         (2,489)         ‐            ‐            ‐          (7,466)
                                   6902‐05 ∙ Legal, Accounting, Actuarial              ‐            ‐       (12,250)     (10,000)         ‐            ‐       (12,250)    (10,000)         ‐            ‐        (12,250)      (5,000)         ‐         (61,750)
                                   6902‐05 ∙ BK Prof Fees                              ‐       (100,000)        ‐            ‐            ‐       (100,000)        ‐           ‐            ‐            ‐            ‐       (100,000)         ‐        (300,000)
Case 2:20-bk-21041-WB




                                   6906‐05 ∙ Consulting Services                  (107,125)         ‐       (34,400)      (5,731)    (107,125)         ‐       (34,400)     (5,731)     (40,000)         ‐        (34,400)      (5,731)     (40,000)     (414,643)
                                   6911‐05 ∙ Outside Service                        (2,570)    (105,825)    (14,165)        (135)      (2,570)     (53,825)    (14,165)       (135)      (2,570)     (16,908)     (14,165)     (36,135)      (2,570)     (265,737)
                                   6915‐05 ∙ Mail Delivery Service                     ‐            (20)        ‐            ‐            ‐            (20)        ‐           ‐            ‐            (20)         ‐            ‐            ‐             (60)
                                             TOTAL USES OF CASH                   (357,109)    (352,870)   (762,256)    (155,539)    (356,823)    (299,118)   (674,709)   (147,487)   (260,310)     (156,572)    (362,706)    (556,171)    (241,758)   (4,683,429)
                                   Net Change in Cash                             190,435      (352,870)     69,102     454,461      (356,823)     (49,118)    175,243    (147,487)     (10,310)    (156,572)     38,819      186,361      (241,758)    (298,061)
                                   Closing Cash Balance                           394,302       41,432      110,534     564,995      208,172      159,054      334,297     186,810     176,500       19,928       58,747      245,108        3,351
Case 2:20-bk-21041-WB        Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10                  Desc
                             Main Document    Page 56 of 57


   1                               PROOF OF SERVICE OF DOCUMENT
   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
       business address is: 1301 Dove Street Suite 500, Newport Beach, CA 92660.
   3
              A true and correct copy of the foregoing document entitled: DEBTOR’S EMERGENCY
   4   MOTION FOR ORDER AUTHORIZING POST-PETITION SECURED LOAN
       PURSUANT TO 11 U.S.C. § 364(C)(1), (2) AND (3) ON ALL ASSETS; MEMORANDUM
   5   OF POINTS AND AUTHORITIES; DECLARATIONS OF BRIAN BARRY AND ERIC J.
       WEISSMAN IN SUPPORT HEREOF will be served or was served (a) on the judge in
   6
       chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
   7   below:
       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
   8   (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
       served by the court via NEF and hyperlink to the document. On March 16, 2021, I checked
   9   the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
  10   following persons are on the Electronic Mail Notice List to receive NEF transmission at the
       email addresses stated below:
  11        Service information continued on attached page
  12
       2. SERVED BY UNITED STATES MAIL: On March __, 2021, I served the following
  13   persons and/or entities at the last known addresses in this bankruptcy case or adversary
       proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
  14   mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
       declaration that mailing to the judge will be completed no later than 24 hours after the
  15   document is filed.
  16   3. SERVED BY COURIER, OVERNIGHT EXPRESS MAIL, (state method for each
       person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on March __,
  17   2021, I served the following persons and/or entities by personal delivery, overnight mail
  18   service, or (for those who consented in writing to such service method), by facsimile
       transmission and/or email as follows. Listing the judge here constitutes a declaration that
  19   personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours
       after the document is filed.
  20
       I declare under penalty of perjury under the laws of the United States that the foregoing is true
  21   and correct.
        March 16, 2021          Jeannie Martinez                      /s/ Jeannie Martinez
  22
        Date                   Printed Name                           Signature
  23
  24
  25
  26
  27
  28


                                                        -20-
                                                                                                            250165
Case 2:20-bk-21041-WB      Doc 139 Filed 03/16/21 Entered 03/16/21 15:28:10   Desc
                           Main Document    Page 57 of 57


   1
   2   NEF LIST
            Ryan A Baggs rbaggs@wghlawyers.com,
   3         jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
   4
            Ronald K Brown       ron@rkbrownlaw.com
   5
            Sara Chenetz schenetz@perkinscoie.com,
   6         dlax@perkinscoie.com;cmallahi@perkinscoie.com
   7        Mary L Fullington lexbankruptcy@wyattfirm.com,
   8
             mfullington@wyattfirm.com

   9        Paul L Gale     paul@gale.law

  10        Todd S Garan ch11ecf@aldridgepite.com,
             TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
  11
            Evelina Gentry     evelina.gentry@akerman.com, rob.diwa@akerman.com
  12
            Jonathan P Hersey      jonathan.hersey@klgates.com
  13
  14
            Matthew B Holbrook mholbrook@sheppardmullin.com,
             amartin@sheppardmullin.com
  15
            Garrick A Hollander ghollander@wghlawyers.com,
  16         jmartinez@wghlawyers.com;Meir@wghlawyers.com
  17        Christopher D Hughes      chughes@nossaman.com
  18        Dare Law      dare.law@usdoj.gov
  19
            Keith C Owens      kowens@foxrothschild.com, khoang@foxrothschild.com
  20
            Derrick Talerico dtalerico@ztlegal.com,
  21         maraki@ztlegal.com,sfritz@ztlegal.com
  22        Susan J Turner      Susan.Turner@DMHC.CA.GOV
  23        United States Trustee (LA)      ustpregion16.la.ecf@usdoj.gov
  24        Peter N Villar peter.villar@troutmansanders.com,
  25         felisa.lybarger@troutmansanders.com
  26        Arnold H. Wuhrman        Arnold@WuhrmanLaw.com
  27
  28


                                                -21-
                                                                                     250165
